Exhibit 10.2

Your plan is an important legal document. This sample plan has been prepared
based on our understanding of the desired provisions. It may not fit your
situation. You should consult with your lawyer on the plan’s legal and tax
implications. Neither Principal Life Insurance Company nor its agents can be
responsible for the legal or tax aspects of the plan nor its appropriateness for
your situation. If you wish to change the provisions of this sample plan, you
may ask us to prepare new sample wording for you and your lawyer to review.



--------------------------------------------------------------------------------

E*TRADE 401(k) PLAN

401(k) Plan CL2005

Restated December 15, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

INTRODUCTION

            5

ARTICLE I

      

FORMAT AND DEFINITIONS

     6

Section 1.01

  —     

Format

     6

Section 1.02

  —     

Definitions

     6

ARTICLE II

      

PARTICIPATION

     23

Section 2.01

  —     

Active Participant

     23

Section 2.02

  —     

Inactive Participant

     24

Section 2.03

  —     

Cessation of Participation

     24

ARTICLE III

      

CONTRIBUTIONS

     25

Section 3.01

  —     

Employer Contributions

     25

Section 3.01A

  —     

Rollover Contributions

     27

Section 3.02

  —     

Forfeitures

     29

Section 3.03

  —     

Allocation

     30

Section 3.04

  —     

Contribution Limitation

     31

Section 3.05

  —     

Excess Amounts

     36

ARTICLE IV

      

INVESTMENT OF CONTRIBUTIONS

     47

Section 4.01

  —     

Investment and Timing of Contributions

     47

ARTICLE V

      

BENEFITS

     49

Section 5.01

  —     

Retirement Benefits

     49

Section 5.02

  —     

Death Benefits

     49

Section 5.03

  —     

Vested Benefits

     49

Section 5.04

  —     

When Benefits Start

     49

Section 5.05

  —     

Withdrawal Benefits

     50

Section 5.06

  —     

Loans to Participants

     52

Section 5.07

  —     

Distributions Under Qualified Domestic Relations Orders

     55

ARTICLE VI

      

DISTRIBUTION OF BENEFITS

     57

Section 6.01

  —     

Automatic Forms of Distribution

     57

Section 6.02

  —     

Optional Forms of Distribution

     57

Section 6.03

  —     

Election Procedures

     57

Section 6.04

  —     

Notice Requirements

     59

 

RESTATEMENT DECEMBER 15, 2006   3   TABLE OF CONTENTS (5-19047)



--------------------------------------------------------------------------------

ARTICLE VII

      

REQUIRED MINIMUM DISTRIBUTIONS

     60

Section 7.01

  —     

Application

     60

Section 7.02

  —     

Definitions

     60

Section 7.03

  —     

Required Minimum Distributions

     61

ARTICLE VIII

      

TERMINATION OF THE PLAN

     65

ARTICLE IX

      

ADMINISTRATION OF THE PLAN

     66

Section 9.01

  —     

Administration

     66

Section 9.02

  —     

Expenses

     66

Section 9.03

  —     

Records

     66

Section 9.04

  —     

Information Available

     67

Section 9.05

  —     

Claim Procedures

     67

Section 9.06

  —     

Delegation of Authority

     70

Section 9.07

  —     

Exercise of Discretionary Authority

     71

Section 9.08

  —     

Transaction Processing

     71

Section 9.09

  —     

Voting and Tender of Self-Directed Brokerage Accounts

     71

ARTICLE X

      

GENERAL PROVISIONS

     72

Section 10.01

  —     

Amendments

     72

Section 10.02

  —     

Direct Rollovers

     73

Section 10.03

  —     

Mergers and Direct Transfers

     73

Section 10.04

  —     

Provisions Relating to the Insurer and Other Parties

     75

Section 10.05

  —     

Employment Status

     75

Section 10.06

  —     

Rights to Plan Assets

     75

Section 10.07

  —     

Beneficiary

     75

Section 10.08

  —     

Nonalienation of Benefits

     76

Section 10.09

  —     

Construction

     76

Section 10.10

  —     

Legal Actions

     76

Section 10.11

  —     

Small Amounts

     77

Section 10.12

  —     

Word Usage

     77

Section 10.13

  —     

Change in Service Method

     77

Section 10.14

  —     

Military Service

     79

ARTICLE XI

      

TOP-HEAVY PLAN REQUIREMENTS

     80

Section 11.01

  —     

Application

     80

Section 11.02

  —     

Definitions

     80

Section 11.03

  —     

Modification of Vesting Requirements

     83

Section 11.04

  —     

Modification of Contributions

     83

PLAN EXECUTION

    

 

RESTATEMENT DECEMBER 15, 2006   4   TABLE OF CONTENTS (5-19047)



--------------------------------------------------------------------------------

INTRODUCTION

The Primary Employer previously established a 401(k) savings plan on January 1,
2003.

The Primary Employer is of the opinion that the plan should be changed. It
believes that the best means to accomplish these changes is to completely
restate the plan’s terms, provisions and conditions. The restatement, effective
December 15, 2006, is set forth in this document and is substituted in lieu of
the prior document with the exception of any good faith compliance amendment and
any model amendment. Such amendment(s) shall continue to apply to this restated
plan until such provisions are integrated into the plan or such amendment(s) are
superseded by another amendment.

The restated plan continues to be for the exclusive benefit of employees of the
Employer. All persons covered under the plan on December 14, 2006, shall
continue to be covered under the restated plan with no loss of benefits.

It is intended that the plan, as restated, shall qualify as a profit sharing
plan under the Internal Revenue Code of 1986, including any later amendments to
the Code.

This plan includes changes made to reflect the statutory, regulatory, and
guidance changes specified in the 2005 Cumulative List of Changes in Plan
Qualification Requirements (2005 Cumulative List) contained in Internal Revenue
Service Notice 2005-101 and the qualification requirements and guidance
published before the issuance of such list. The provisions of this plan apply as
of the effective date of the restatement unless otherwise specified.

 

RESTATEMENT DECEMBER 15, 2006   5   INTRODUCTION (5-19047)



--------------------------------------------------------------------------------

ARTICLE I

FORMAT AND DEFINITIONS

SECTION 1.01—FORMAT.

Words and phrases defined in the DEFINITIONS SECTION of Article I shall have
that defined meaning when used in this Plan, unless the context clearly
indicates otherwise.

These words and phrases have an initial capital letter to aid in identifying
them as defined terms.

SECTION 1.02—DEFINITIONS.

Account means, for a Participant, his share of the Plan Fund. Separate
accounting records are kept for those parts of his Account that result from:

 

  (a) Pre-tax Elective Deferral Contributions

 

  (b) Roth Elective Deferral Contributions

 

  (c) Matching Contributions

 

  (d) Qualified Nonelective Contributions

 

  (e) Other Employer Contributions

 

  (f) Rollover Contributions

A Participant’s Account shall be reduced by any distribution of his Vested
Account and by any Forfeitures. A Participant’s Account shall participate in the
earnings credited, expenses charged, and any appreciation or depreciation of the
Investment Fund. His Account is subject to any minimum guarantees applicable
under the Annuity Contract or other investment arrangement and to any expenses
associated therewith.

Accrual Computation Period means a consecutive 12-month period ending on the
last day of each Plan Year, including corresponding consecutive 12-month periods
before January 1, 2003.

ACP Test means the nondiscrimination test described in Code Section 401(m)(2) as
provided for in subparagraph (d) of the EXCESS AMOUNTS SECTION of Article III.

Active Participant means an Eligible Employee who is actively participating in
the Plan according to the provisions in the ACTIVE PARTICIPANT SECTION of
Article II.

ADP Test means the nondiscrimination test described in Code Section 401(k)(3) as
provided for in subparagraph (c) of the EXCESS AMOUNTS SECTION of Article III.

 

RESTATEMENT DECEMBER 15, 2006   6   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

Affiliated Service Group means any group of corporations, partnerships or other
organizations of which the Employer is a part and which is affiliated within the
meaning of Code Section 414(m) and the regulations thereunder. Such a group
includes at least two organizations one of which is either a service
organization (that is, an organization the principal business of which is
performing services), or an organization the principal business of which is
performing management functions on a regular and continuing basis. Such service
is of a type historically performed by employees. In the case of a management
organization, the Affiliated Service Group shall include organizations related,
within the meaning of Code Section 144(a)(3), to either the management
organization or the organization for which it performs management functions. The
term Controlled Group, as it is used in this Plan, shall include the term
Affiliated Service Group.

Alternate Payee means any spouse, former spouse, child, or other dependent of a
Participant who is recognized by a qualified domestic relations order as having
a right to receive all, or a portion of, the benefits payable under the Plan
with respect to such Participant.

Annual Compensation means, for a Plan Year, the Employee’s Compensation for the
Compensation Year ending with or within the consecutive 12-month period ending
on the last day of the Plan Year.

Annual Compensation shall only include Compensation received while an Active
Participant.

Annuity Contract means the annuity contract or contracts into which the Trustee
or the Primary Employer enters with the Insurer for guaranteed benefits, for the
investment of Contributions in separate accounts, and for the payment of
benefits under this Plan.

Annuity Starting Date means, for a Participant, the first day of the first
period for which an amount is payable as an annuity or any other form.

Beneficiary means the person or persons named by a Participant to receive any
benefits under the Plan when the Participant dies. See the BENEFICIARY SECTION
of Article X.

Catch-up Contributions means Elective Deferral Contributions made to the Plan
that are in excess of an otherwise applicable Plan limit and that are made by
Participants who are age 50 or older by the end of the taxable year. An
otherwise applicable Plan limit is a limit in the Plan that applies to Elective
Deferral Contributions without regard to Catch-up Contributions, such as the
limits on the Maximum Annual Additions, as defined in the CONTRIBUTION
LIMITATION SECTION of Article III, the dollar limitation on Elective Deferral
Contributions under Code Section 402(g) (not counting Catch-up Contributions),
and the limit imposed by the ADP Test.

Catch-up Contributions are not subject to the limits on the Maximum Annual
Additions, as defined in the CONTRIBUTION LIMITATION SECTION of Article III, are
not counted in the ADP Test, and are not counted in determining the minimum
allocation under Code Section 416 (but Catch-up Contributions made in prior
years are counted in determining whether the Plan is top-heavy).

Claimant means any person who makes a claim for benefits under this Plan. See
the CLAIM PROCEDURES SECTION of Article IX.

Code means the Internal Revenue Code of 1986, as amended.

 

RESTATEMENT DECEMBER 15, 2006   7   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

Compensation means, except for purposes of the CONTRIBUTION LIMITATION SECTION
of Article III and Article XI, the total earnings, except as modified in this
definition, paid or made available to an Employee by the Employer during any
specified period.

“Earnings” in this definition means wages, salaries, and fees for professional
services and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Employer maintaining the plan to the extent that the amounts
are includible in gross income (including, but not limited to, commissions paid
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements or other expense allowances under a nonaccountable plan (as
described in section 1.62-2(c) of the regulations)), and excluding the
following:

 

  (a) employer contributions to a plan of deferred compensation which are not
included in the Employee’s gross income for the taxable year in which
contributed, or employer contributions under a simplified employee pension plan,
or any distributions from a plan of deferred compensation;

 

  (b) amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

 

  (c) amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

 

  (d) other amounts which receive special tax benefits, or contributions made by
the Employer (whether or not under a salary reduction agreement) towards the
purchase of an annuity contract described in Code Section 403(b) (whether or not
the contributions are actually excludible from the gross income of the
Employee).

For any Self-employed Individual, Compensation means Earned Income.

Compensation shall include any elective deferral (as defined in Code
Section 402(g)(3)), and any amount which is contributed or deferred by the
Employer at the election of the Employee and which is not includible in the
gross income of the Employee by reason of Code Section 125, 132(f)(4), or 457.
Compensation shall also include employee contributions “picked up” by a
governmental entity and, pursuant to Code Section 414(h)(2), treated as Employer
contributions.

For Plan Years beginning on and after January 1, 2005, payments made within 2
1/2 months after Severance from Employment will be Compensation if they are
payments that, absent a Severance from Employment, would have been paid to the
Employee while the Employee continued in employment with the Employer and are
regular compensation for services during the Employee’s regular working hours,
compensation for services outside the Employee’s regular working hours (such as
overtime or shift differential), commissions, bonuses, or other similar
compensation, and payments for accrued bona fide sick, vacation, or other leave,
but only if the Employee would have been able to use the leave if employment had
continued. Any payments not described above are not considered compensation if
paid after Severance from Employment, even if they are paid within 2 1/2 months
following Severance from Employment, except for payments to an individual who
does not currently perform services for the Employer by reason of qualified
military service (within the meaning of Code Section 414(u)(1)) to the

 

RESTATEMENT DECEMBER 15, 2006   8   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

extent these payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Employer
rather than entering qualified military service.

For purposes of the EXCESS AMOUNTS SECTION of Article III, the Employer may
elect to use an alternative nondiscriminatory definition of Compensation in
accordance with the regulations under Code Section 414(s).

For Plan Years beginning on or after January 1, 2002, the annual Compensation of
each Participant taken into account in determining contributions and allocations
shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with Code Section 401(a)(17)(B). The cost-of-living adjustment in
effect for a calendar year applies to any determination period beginning in such
calendar year.

If a determination period consists of fewer than 12 months, the annual
compensation limit is an amount equal to the otherwise applicable annual
compensation limit multiplied by a fraction. The numerator of the fraction is
the number of months in the short determination period, and the denominator of
the fraction is 12.

If Compensation for any prior determination period is taken into account in
determining a Participant’s contributions or allocations for the current Plan
Year, the Compensation for such prior determination period is subject to the
applicable annual compensation limit in effect for that determination period.
For this purpose, in determining contributions and allocations in Plan Years
beginning on or after January 1, 2002, the annual compensation limit in effect
for determination periods beginning before that date is $200,000.

Compensation means, for a Leased Employee, Compensation for the services the
Leased Employee performs for the Employer, determined in the same manner as the
Compensation of Employees who are not Leased Employees, regardless of whether
such Compensation is received directly from the Employer or from the leasing
organization.

Compensation Year means the consecutive 12-month period ending on the last day
of each Plan Year, including corresponding periods before January 1, 2003.

Contributions means

Elective Deferral Contributions

Matching Contributions

Qualified Nonelective Contributions

Discretionary Contributions

Rollover Contributions

as set out in Article III, unless the context clearly indicates only specific
contributions are meant.

Controlled Group means any group of corporations, trades, or businesses of which
the Employer is a part that is under common control. A Controlled Group includes
any group of corporations, trades, or businesses, whether or not incorporated,
which is either a parent-subsidiary group, a brother-sister group, or a combined
group within the meaning of Code Section 414(b), Code Section 414(c) and the
regulations thereunder and, for purposes of determining contribution limitations
under the

 

RESTATEMENT DECEMBER 15, 2006   9   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

CONTRIBUTION LIMITATION SECTION of Article III, as modified by Code
Section 415(h). The term Controlled Group, as it is used in this Plan, shall
include the term Affiliated Service Group and any other employer required to be
aggregated with the Employer under Code Section 414(o) and the regulations
thereunder.

Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

Discretionary Contributions means discretionary contributions made by the
Employer to fund this Plan. See the EMPLOYER CONTRIBUTIONS SECTION of Article
III.

Distributee means an Employee or former Employee. In addition, the Employee’s
(or former Employee’s) surviving spouse and the Employee’s (or former
Employee’s) spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse.

Earned Income means, for a Self-employed Individual, net earnings from
self-employment in the trade or business for which this Plan is established if
such Self-employed Individual’s personal services are a material income
producing factor for that trade or business. Net earnings shall be determined
without regard to items not included in gross income and the deductions properly
allocable to or chargeable against such items. Net earnings shall be reduced for
the employer contributions to the Employer’s qualified retirement plan(s) to the
extent deductible under Code Section 404.

Net earnings shall be determined with regard to the deduction allowed to the
Employer by Code Section 164(f) for taxable years beginning after December 31,
1989.

Elective Deferral Contributions means contributions made by the Employer to fund
this Plan in accordance with elective deferral agreements between Eligible
Employees and the Employer.

Elective deferral agreements shall be made, changed, or terminated according to
the provisions of the EMPLOYER CONTRIBUTIONS SECTION of Article III.

Elective Deferral Contributions shall be 100% vested and subject to the
distribution restrictions of Code Section 401(k) when made. See the WHEN
BENEFITS START SECTION of Article V.

Elective Deferral Contributions means Pre-tax Elective Deferral Contributions
and on and after January 1, 2007, Roth Elective Deferral Contributions, unless
the context clearly indicates only one is meant.

Eligibility Break in Service means an Eligibility Computation Period in which an
Employee is credited with 500 or fewer Hours of Service. An Employee incurs an
Eligibility Break in Service on the last day of an Eligibility Computation
Period in which he has an Eligibility Break in Service.

Eligibility Computation Period means a consecutive 12-month period. The first
Eligibility Computation Period begins on an Employee’s Employment Commencement
Date. Later Eligibility Computation Periods shall be consecutive 12-month
periods ending on the last day of each Plan Year that begins after his
Employment Commencement Date.

 

RESTATEMENT DECEMBER 15, 2006   10   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

To determine an Eligibility Computation Period after an Eligibility Break in
Service, the Plan shall use the consecutive 12-month period beginning on an
Employee’s Reemployment Commencement Date as if his Reemployment Commencement
Date were his Employment Commencement Date.

Eligibility Service means, for purposes of a Part Time Employee, one year of
service for each Eligibility Computation Period that has ended and in which a
Part Time Employee is credited with at least 1,000 Hours of Service.

Eligible Employee means any Employee of the Employer excluding the following:

Bargaining class. Represented for collective bargaining purposes by any
collective bargaining agreement between the Employer and employee
representatives, if retirement benefits were the subject of good faith
bargaining and if two percent or less of the Employees who are covered pursuant
to that agreement are professionals as defined in section 1.410(b)-9 of the
regulations. For this purpose, the term “employee representatives” does not
include any organization more than half of whose members are Employees who are
owners, officers, or executives of the Employer.

Nonresident alien, within the meaning of Code Section 7701(b)(1)(B), who
receives no earned income, within the meaning of Code Section 911(d)(2), from
the Employer that constitutes income from sources within the United States,
within the meaning of Code Section 861(a)(3), or who receives such earned income
but it is all exempt from income tax in the United States under the terms of an
income tax convention.

Leased Employees.

Eligible Retirement Plan means an eligible plan under Code Section 457(b) which
is maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan, an
individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b), an annuity plan described
in Code Section 403(a), an annuity contract described in Code Section 403(b), or
a qualified plan described in Code Section 401(a), that accepts the
Distributee’s Eligible Rollover Distribution. The definition of Eligible
Retirement Plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the Alternate Payee under a
qualified domestic relations order, as defined in Code Section 414(p).

If any portion of an Eligible Rollover Distribution is attributable to payments
or distributions from a designated Roth account, an Eligible Retirement Plan
with respect to such portion shall include only another designated Roth account
of the individual from whose Account the payments or distributions were made
under an annuity plan described in Code Section 403(a) or a qualified plan
described in Code Section 401(a), or a Roth IRA described in Code Section 408A
of such individual.

Eligible Rollover Distribution means any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: (i) any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
Beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required under Code
Section 401(a)(9); (iii) any hardship

 

RESTATEMENT DECEMBER 15, 2006   11   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

distribution; (iv) the portion of any other distribution(s) that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities); and (v) any other
distribution(s) that is reasonably expected to total less than $200 during a
year.

A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions that are not includible in gross income. However, such portion may
be transferred only to an individual retirement account or individual retirement
annuity described in Code Section 408(a) or (b), or to a qualified defined
contribution plan described in Code Section 401(a) or 403(a) that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible.

A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of the portion of a designated
Roth account that is not includible in a Participant’s gross income. However,
such portion may be transferred only to a Roth IRA described in Code
Section 408A or to a designated Roth account under a qualified defined
contribution plan described in Code Section 401(a) or 403(a) that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible.

If the distribution includes any portion of a designated Roth account, in
determining if (v) above applies: (i) any portion of the distribution from the
designated Roth account shall not be treated as an Eligible Rollover
Distribution if it is reasonably expected to total less than $200 during a year
and (ii) the balance of the distribution, if any, shall not be treated as an
Eligible Rollover Distribution if it is reasonably expected to total less than
$200 during a year. However, all Eligible Rollover Distributions are combined in
determining a mandatory distribution of an Eligible Rollover Distribution
greater than $1,000 in the DIRECT ROLLOVERS SECTION of Article X.

Employee means an individual who is employed by the Employer or any other
employer required to be aggregated with the Employer under Code Sections 414(b),
(c), (m), or (o). A Controlled Group member is required to be aggregated with
the Employer.

The term Employee shall include any Self-employed Individual treated as an
employee of any employer described in the preceding paragraph as provided in
Code Section 401(c)(1). The term Employee shall also include any Leased Employee
deemed to be an employee of any employer described in the preceding paragraph as
provided in Code Section 414(n) or (o).

Employer means, except for purposes of the CONTRIBUTION LIMITATION SECTION of
Article III, the Primary Employer. This will also include any successor
corporation or firm of the Employer which shall, by written agreement, assume
the obligations of this Plan or any Predecessor Employer that maintained this
Plan.

Employer Contributions means

Elective Deferral Contributions

Matching Contributions

Qualified Nonelective Contributions

Discretionary Contributions

 

RESTATEMENT DECEMBER 15, 2006   12   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

as set out in Article III and contributions made by the Employer to fund this
Plan in accordance with the provisions of the MODIFICATION OF CONTRIBUTIONS
SECTION of Article XI, unless the context clearly indicates only specific
contributions are meant.

Employment Commencement Date means the date an Employee first performs an Hour
of Service.

Entry Date means the date an Employee first enters the Plan as an Active
Participant. See the ACTIVE PARTICIPANT SECTION of Article II.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

Fiscal Year means the Primary Employer’s taxable year. The last day of the
Fiscal Year is December 31.

Forfeiture means the part, if any, of a Participant’s Account that is forfeited.
See the FORFEITURES SECTION of Article III.

Forfeiture Date means, as to a Participant, the last day of five consecutive
one-year Periods of Severance.

Highly Compensated Employee means any Employee who:

 

  (a) was a 5-percent owner at any time during the year or the preceding year,
or

 

  (b) for the preceding year had compensation from the Employer in excess of
$80,000 and, if the Employer so elects, was in the top-paid group for the
preceding year. The $80,000 amount is adjusted at the same time and in the same
manner as under Code Section 415(d), except that the base period is the calendar
quarter ending September 30, 1996.

For this purpose the applicable year of the plan for which a determination is
being made is called a determination year and the preceding 12-month period is
called a look-back year. If the Employer makes a calendar year data election,
the look-back year shall be the calendar year beginning with or within the
look-back year. The Plan may not use such election to determine whether
Employees are Highly Compensated Employees on account of being a 5-percent
owner.

In determining who is a Highly Compensated Employee, the Employer makes a
top-paid group election. The effect of this election is that an Employee (who is
not a 5-percent owner at any time during the determination year or the look-back
year) with compensation in excess of $80,000 (as adjusted) for the look-back
year is a Highly Compensated Employee only if the Employee was in the top-paid
group for the look-back year. In determining who is a Highly Compensated
Employee, the Employer does not make a calendar year data election.

Calendar year data elections and top-paid group elections, once made, apply for
all subsequent years unless changed by the Employer. If the Employer makes one
election, the Employer is not required to make the other. If both elections are
made, the look-back year in determining the top-paid group must be the calendar
year beginning with or within the look-back year. These elections must apply
consistently to the determination years of all plans maintained by the Employer
which reference the

 

RESTATEMENT DECEMBER 15, 2006   13   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

highly compensated employee definition in Code Section 414(q), except as
provided in Internal Revenue Service Notice 97-45 (or superseding guidance).

The determination of who is a highly compensated former Employee is based on the
rules applicable to determining Highly Compensated Employee status as in effect
for that determination year, in accordance with section 1.414(q)-1T, A-4 of the
temporary Income Tax Regulations and Internal Revenue Service Notice 97-45.

The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the top-paid group,
the compensation that is considered, and the identity of the 5-percent owners,
shall be made in accordance with Code Section 414(q) and the regulations
thereunder.

Hour of Service means, for the elapsed time method of crediting service in this
Plan, each hour for which an Employee is paid, or entitled to payment, for
performing duties for the Employer. Hour of Service means, for the hours method
of crediting service in this Plan, the following:

 

  (a) Each hour for which an Employee is paid, or entitled to payment, for
performing duties for the Employer during the applicable computation period.

 

  (b) Each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time in which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. Notwithstanding the preceding
provisions of this subparagraph (b), no credit will be given to the Employee:

 

  (1) for more than 501 Hours of Service under this subparagraph (b) on account
of any single continuous period in which the Employee performs no duties
(whether or not such period occurs in a single computation period); or

 

  (2) for an Hour of Service for which the Employee is directly or indirectly
paid, or entitled to payment, on account of a period in which no duties are
performed if such payment is made or due under a plan maintained solely for the
purpose of complying with applicable worker’s or workmen’s compensation, or
unemployment compensation, or disability insurance laws; or

 

  (3) for an Hour of Service for a payment which solely reimburses the Employee
for medical or medically related expenses incurred by him.

For purposes of this subparagraph (b), a payment shall be deemed to be made by,
or due from the Employer, regardless of whether such payment is made by, or due
from the Employer, directly or indirectly through, among others, a trust fund or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular employees or are on behalf of a group of employees
in the aggregate.

 

RESTATEMENT DECEMBER 15, 2006   14   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

  (c) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Hours of Service shall not
be credited both under subparagraph (a) or subparagraph (b) above (as the case
may be) and under this subparagraph (c). Crediting of Hours of Service for back
pay awarded or agreed to with respect to periods described in subparagraph
(b) above will be subject to the limitations set forth in that subparagraph.

The crediting of Hours of Service above shall be applied under the rules of
paragraphs (b) and (c) of the Department of Labor Regulation 2530.200b-2
(including any interpretations or opinions implementing such rules); which
rules, by this reference, are specifically incorporated in full within this
Plan. The reference to paragraph (b) applies to the special rule for determining
hours of service for reasons other than the performance of duties such as
payments calculated (or not calculated) on the basis of units of time and the
rule against double credit. The reference to paragraph (c) applies to the
crediting of hours of service to computation periods.

Hours of Service shall be credited for employment with any other employer
required to be aggregated with the Employer under Code Sections 414(b), (c),
(m), or (o) and the regulations thereunder for purposes of eligibility and
vesting. Hours of Service shall also be credited for any individual who is
considered an employee for purposes of this Plan pursuant to Code Section 414(n)
or (o) and the regulations thereunder.

Solely for purposes of determining whether a one-year break in service has
occurred for eligibility or vesting purposes, during a Parental Absence an
Employee shall be credited with the Hours of Service which would otherwise have
been credited to the Employee but for such absence, or in any case in which such
hours cannot be determined, eight Hours of Service per day of such absence. The
Hours of Service credited under this paragraph shall be credited in the
computation period in which the absence begins if the crediting is necessary to
prevent a break in service in that period; or in all other cases, in the
following computation period.

Inactive Participant means a former Active Participant who has an Account. See
the INACTIVE PARTICIPANT SECTION of Article II.

Insurer means Principal Life Insurance Company or the insurance company or
companies named by (i) the Primary Employer or (ii) the Trustee in its
discretion or as directed under the Trust Agreement.

Investment Fund means the total of Plan assets, excluding the guaranteed benefit
policy portion of any Annuity Contract. All or a portion of these assets may be
held under, or invested pursuant to, the terms of a Trust Agreement.

The Investment Fund shall be valued at current fair market value as of the
Valuation Date. The valuation shall take into consideration investment earnings
credited, expenses charged, payments made, and changes in the values of the
assets held in the Investment Fund.

The Investment Fund shall be allocated at all times to Participants, except as
otherwise expressly provided in the Plan. The Account of a Participant shall be
credited with its share of the gains and losses of the Investment Fund. That
part of a Participant’s Account invested in a funding arrangement that
establishes one or more accounts or investment vehicles for such Participant
thereunder shall be credited with the gain or loss from such accounts or
investment vehicles. The part of a Participant’s

 

RESTATEMENT DECEMBER 15, 2006   15   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

Account that is invested in other funding arrangements shall be credited with a
proportionate share of the gain or loss of such investments. The share shall be
determined by multiplying the gain or loss of the investment by the ratio of the
part of the Participant’s Account invested in such funding arrangement to the
total of the Investment Fund invested in such funding arrangement.

Investment Manager means any fiduciary (other than a trustee or Named Fiduciary)

 

  (a) who has the power to manage, acquire, or dispose of any assets of the
Plan;

 

  (b) who (i) is registered as an investment adviser under the Investment
Advisers Act of 1940; (ii) is not registered as an investment adviser under such
Act by reason of paragraph (1) of section 203A(a) of such Act, is registered as
an investment adviser under the laws of the state (referred to in such paragraph
(1)) in which it maintains its principal office and place of business, and, at
the time it last filed the registration form most recently filed by it with such
state in order to maintain its registration under the laws of such state, also
filed a copy of such form with the Secretary of Labor; (iii) is a bank, as
defined in that Act; or (iv) is an insurance company qualified to perform
services described in subparagraph (a) above under the laws of more than one
state; and

 

  (c) who has acknowledged in writing being a fiduciary with respect to the
Plan.

Late Retirement Date means the first day of any month that is after a
Participant’s Normal Retirement Date and on which retirement benefits begin. If
a Participant continues to work for the Employer after his Normal Retirement
Date, his Late Retirement Date shall be the earliest first day of the month on
or after the date he has a Severance from Employment. An earlier Retirement Date
may apply if the Participant so elects. A later Retirement Date may apply if the
Participant so elects. See the WHEN BENEFITS START SECTION of Article V.

Leased Employee means any person (other than an employee of the recipient) who,
pursuant to an agreement between the recipient and any other person (“leasing
organization”), has performed services for the recipient (or for the recipient
and related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under primary direction or control by the recipient.
Contributions or benefits provided by the leasing organization to a Leased
Employee, which are attributable to service performed for the recipient
employer, shall be treated as provided by the recipient employer.

A Leased Employee shall not be considered an employee of the recipient if:

 

  (a) such employee is covered by a money purchase pension plan providing (i) a
nonintegrated employer contribution rate of at least 10 percent of compensation,
as defined in Code Section 415(c)(3), (ii) immediate participation, and
(iii) full and immediate vesting, and

 

  (b) Leased Employees do not constitute more than 20 percent of the recipient’s
nonhighly compensated work force.

 

RESTATEMENT DECEMBER 15, 2006   16   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

Loan Administrator means the person(s) or position(s) authorized to administer
the Participant loan program.

The Loan Administrator is Senior Manager, Benefits.

Matching Contributions means contributions made by the Employer to fund this
Plan that are contingent on a Participant’s Elective Deferral Contributions. See
the EMPLOYER CONTRIBUTIONS SECTION of Article III.

Monthly Date means each Yearly Date and the same day of each following month
during the Plan Year beginning on such Yearly Date.

Named Fiduciary means the person or persons who have authority to control and
manage the operation and administration of the Plan.

The Named Fiduciary is the Employer.

Nonhighly Compensated Employee means an Employee of the Employer who is not a
Highly Compensated Employee.

Nonvested Account means the excess, if any, of a Participant’s Account over his
Vested Account.

Normal Retirement Age means the age at which the Participant’s normal retirement
benefit becomes nonforfeitable if he is an Employee. A Participant’s Normal
Retirement Age is 59  1/2.

Normal Retirement Date means the earliest first day of the month on or after the
date the Participant reaches his Normal Retirement Age. Unless otherwise
provided in this Plan, a Participant’s retirement benefits shall begin on a
Participant’s Normal Retirement Date if he has had a Severance from Employment
on such date and has a Vested Account. However, retirement benefits shall not
begin before the later of age 62 or his Normal Retirement Age, unless the
qualified election procedures of the ELECTION PROCEDURES SECTION of Article VI
are met. Even if the Participant is an Employee on his Normal Retirement Date,
he may choose to have his retirement benefit begin on such date.

Owner-employee means a Self-employed Individual who, in the case of a sole
proprietorship, owns the entire interest in the unincorporated trade or business
for which this Plan is established. If this Plan is established for a
partnership, an Owner-employee means a Self-employed Individual who owns more
than 10 percent of either the capital interest or profits interest in such
partnership.

Parental Absence means an Employee’s absence from work:

 

  (a) by reason of pregnancy of the Employee,

 

  (b) by reason of birth of a child of the Employee,

 

  (c) by reason of the placement of a child with the Employee in connection with
adoption of such child by such Employee, or

 

RESTATEMENT DECEMBER 15, 2006   17   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

  (d) for purposes of caring for such child for a period beginning immediately
following such birth or placement.

Part Time Employee means an Employee who is normally expected to work less than
1000 hours during a Plan Year.

Participant means either an Active Participant or an Inactive Participant.

Period of Military Duty means, for an Employee

 

  (a) who served as a member of the armed forces of the United States, and

 

  (b) who was reemployed by the Employer at a time when the Employee had a right
to reemployment in accordance with seniority rights as protected under Chapter
43 of Title 38 of the U.S. Code,

the period of time from the date the Employee was first absent from active work
for the Employer because of such military duty to the date the Employee was
reemployed.

Period of Service means a period of time beginning on an Employee’s Employment
Commencement Date or Reemployment Commencement Date (whichever applies) and
ending on his Severance Date.

Period of Severance means a period of time beginning on an Employee’s Severance
Date and ending on the date he again performs an Hour of Service.

A one-year Period of Severance means a Period of Severance of 12 consecutive
months.

Solely for purposes of determining whether a one-year Period of Severance has
occurred for eligibility or vesting purposes, the consecutive 12-month period
beginning on the first anniversary of the first date of a Parental Absence shall
not be a one-year Period of Severance.

Plan means the 401(k) savings plan of the Employer set forth in this document,
including any later amendments to it.

Plan Administrator means the person or persons who administer the Plan.

The Plan Administrator is the Employer.

Plan Fund means the total of the Investment Fund and the guaranteed benefit
policy portion of any Annuity Contract. The Investment Fund shall be valued as
stated in its definition. The guaranteed benefit policy portion of any Annuity
Contract shall be determined in accordance with the terms of the Annuity
Contract and, to the extent that such Annuity Contract allocates contract values
to Participants, allocated to Participants in accordance with its terms. The
total value of all amounts held under the Plan Fund shall equal the value of the
aggregate Participants’ Accounts under the Plan.

Plan Year means a period beginning on a Yearly Date and ending on the day before
the next Yearly Date.

 

RESTATEMENT DECEMBER 15, 2006   18   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

Predecessor Employer means a firm of which the Employer was once a part (e.g.,
due to a spinoff or change of corporate status) or a firm absorbed by the
Employer because of a merger or acquisition (stock or asset, including a
division or an operation of such company).

Pre-tax Elective Deferral Contributions means a Participant’s Elective Deferral
Contributions that are not includible in the Participant’s gross income at the
time deferred.

Primary Employer means E*TRADE Financial Corporation.

Qualified Nonelective Contributions means contributions made by the Employer to
fund this Plan (other than Elective Deferral Contributions) that are 100% vested
when made to the Plan and that are distributable only in accordance with the
distribution provisions (other than for hardships) applicable to Elective
Deferral Contributions. See the EMPLOYER CONTRIBUTIONS SECTION of Article III
and the WHEN BENEFITS START SECTION of Article V.

Reemployment Commencement Date means the date an Employee first performs an Hour
of Service following

 

  (a) an Eligibility Break in Service, for the hours method of crediting service
in this Plan, or

 

  (b) a Period of Severance, for the elapsed time method of crediting service in
this Plan.

Reentry Date means the date a former Active Participant reenters the Plan. See
the ACTIVE PARTICIPANT SECTION of Article II.

Retirement Date means the date a retirement benefit will begin and is a
Participant’s Normal or Late Retirement Date, as the case may be.

Rollover Contributions means the Rollover Contributions which are made by an
Eligible Employee or an Inactive Participant according to the provisions of the
ROLLOVER CONTRIBUTIONS SECTION of Article III.

Roth Elective Deferral Contributions means, on and after January 1, 2007, a
Participant’s Elective Deferral Contributions that are includible in the
Participant’s gross income at the time deferred and have been irrevocably
designated as Roth Elective Deferral Contributions by the Participant in his
elective deferral agreement.

Self-Directed Brokerage Account means that portion of a Participant’s Account
that is invested at the Participant’s direction in the Principal Self-Directed
Brokerage AccountSM.

Self-employed Individual means, with respect to any Fiscal Year, an individual
who has Earned Income for the Fiscal Year (or who would have Earned Income but
for the fact the trade or business for which this Plan is established did not
have net profits for such Fiscal Year).

 

RESTATEMENT DECEMBER 15, 2006   19   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

Severance Date means the earlier of:

 

  (a) the date on which an Employee quits, retires, dies, or is discharged, or

 

  (b) the first anniversary of the date an Employee begins a one-year absence
from service (with or without pay). This absence may be the result of any
combination of vacation, holiday, sickness, disability, leave of absence, or
layoff.

Solely to determine whether a one-year Period of Severance has occurred for
eligibility or vesting purposes for an Employee who is absent from service
beyond the first anniversary of the first day of a Parental Absence, Severance
Date is the second anniversary of the first day of the Parental Absence. The
period between the first and second anniversaries of the first day of the
Parental Absence is not a Period of Service and is not a Period of Severance.

Severance from Employment means an Employee has ceased to be an Employee of the
Employer. The Plan Administrator shall determine if a Severance from Employment
has occurred in accordance with section 1.401(k)-1(d)(2) of the regulations.

Totally and Permanently Disabled means that a Participant meets the definition
of disabled under the Employer’s long-term disability plan.

Trust Agreement means an agreement or agreements of trust between the Primary
Employer and Trustee established for the purpose of holding and distributing the
Trust Fund under the provisions of the Plan. The Trust Agreement may provide for
the investment of all or any portion of the Trust Fund in the Annuity Contract
or any other investment arrangement.

Trust Fund means the total funds held under an applicable Trust Agreement. The
term Trust Fund when used within a Trust Agreement shall mean only the funds
held under that Trust Agreement.

Trustee means the party or parties named in the applicable Trust Agreement.

Valuation Date means the date on which the value of the assets of the Investment
Fund is determined. The value of each Account that is maintained under this Plan
shall be determined on the Valuation Date. In each Plan Year, the Valuation Date
shall be the last day of the Plan Year. At the discretion of the Plan
Administrator, Trustee, or Insurer (whichever applies), assets of the Investment
Fund may be valued more frequently. These dates shall also be Valuation Dates.

Vested Account means the vested part of a Participant’s Account. The
Participant’s Vested Account is equal to that part of his Account which results
from Contributions that were 100% vested when made before his Vesting Percentage
is 100% and is equal to his Account when his Vesting Percentage is 100%.

Vesting Percentage means the percentage used to determine the nonforfeitable
portion of a Participant’s Account attributable to Employer Contributions that
were not 100% vested when made.

A Participant’s Vesting Percentage is shown in the following schedule opposite
the number of whole years of his Vesting Service.

 

RESTATEMENT DECEMBER 15, 2006   20   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

VESTING SERVICE
(whole years)

   VESTING
PERCENTAGE

Less than 3

   0

3 or more

   100

For a Participant with at least one (1) year of Vesting Service but less than
three (3) years of Vesting Service as of January 1, 2004, all Employer
Contributions made prior to that date will be 100% vested after one (1) year of
Vesting Service. For any new Employer Contributions made on or after January 1,
2004, the schedule above applies.

The Vesting Percentage for a Participant who is an Employee on or after the date
he reaches Normal Retirement Age shall be 100%. The Vesting Percentage for a
Participant who is an Employee on the date he dies shall be 100%. The Vesting
Percentage for a Participant who is an Employee on the date he becomes disabled
shall be 100% if such disability is subsequently determined to meet the
definition of Totally and Permanently Disabled.

If the schedule used to determine a Participant’s Vesting Percentage is changed,
the new schedule shall not apply to a Participant unless he is credited with an
Hour of Service on or after the date of the change and the Participant’s
nonforfeitable percentage on the day before the date of the change is not
reduced under this Plan. The amendment provisions of the AMENDMENTS SECTION of
Article X regarding changes in the computation of the Vesting Percentage shall
apply.

Vesting Service means an Employee’s Period of Service. An Employee’s Period of
Service shall be measured from his Employment Commencement Date to his most
recent Severance Date. This Period of Service shall be reduced by any Period of
Severance that occurred prior to his most recent Severance Date, unless such
Period of Severance is included under the service spanning rule below. This
Period of Service shall be expressed as years and fractional parts of a year (to
four decimal places) on the basis that 365 days equal one year.

However, Vesting Service is modified as follows:

Rule of parity service excluded:

An Employee’s Vesting Service, accumulated before a one-year Period of
Severance, shall be excluded if:

 

  (a) his Vesting Percentage is zero, and

 

  (b) his latest period of consecutive one-year Periods of Severance equals or
exceeds the greater of (i) five years, or (ii) his prior Vesting Service
(disregarding any Vesting Service that was excluded because of a previous period
of one-year Periods of Severance).

Period of Military Duty included:

A Period of Military Duty shall be included as service with the Employer to the
extent it has not already been credited.

 

RESTATEMENT DECEMBER 15, 2006   21   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

Period of Severance included (service spanning rule):

A Period of Severance shall be deemed to be a Period of Service under either of
the following conditions:

 

  (a) the Period of Severance immediately follows a period during which an
Employee is not absent from work and ends within 12 months; or

 

  (b) the Period of Severance immediately follows a period during which an
Employee is absent from work for any reason other than quitting, being
discharged, or retiring (such as a leave of absence or layoff) and ends within
12 months of the date he was first absent.

Controlled Group service included:

An Employee’s service with a member firm of a Controlled Group while both that
firm and the Employer were members of the Controlled Group shall be included as
service with the Employer.

Yearly Date means January 1, 2003, and the same day of each following year.

Years of Service means an Employee’s Vesting Service disregarding any
modifications that exclude service.

 

RESTATEMENT DECEMBER 15, 2006   22   ARTICLE I (5-19047)



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

SECTION 2.01—ACTIVE PARTICIPANT.

 

  (a) An Employee, who is a Part Time Employee, shall first become an Active
Participant (begin active participation in the Plan) on the earliest Monthly
Date on which he is an Eligible Employee and has met the eligibility requirement
set forth below. This date is his Entry Date.

 

  (1) He has one year of Eligibility Service before his Entry Date.

An Employee, who is not a Part Time Employee, shall first become an Active
Participant (begin active participation in the Plan) on the earliest date on
which he is an Eligible Employee. This date is his Entry Date.

Each Employee who was an Active Participant on December 14, 2006, shall continue
to be an Active Participant if he is still an Eligible Employee on December 15,
2006, and his Entry Date shall not change.

If a person has been an Eligible Employee who has met all of the eligibility
requirements above, but is not an Eligible Employee on the date that would have
been his Entry Date, he shall become an Active Participant on the date he again
becomes an Eligible Employee. This date is his Entry Date.

In the event an Employee who is not an Eligible Employee becomes an Eligible
Employee, such Eligible Employee shall become an Active Participant immediately
if such Eligible Employee has satisfied the eligibility requirements above and
would have otherwise previously become an Active Participant had he met the
definition of Eligible Employee. This date is his Entry Date.

 

  (b) An Inactive Participant shall again become an Active Participant (resume
active participation in the Plan) on the date he again performs an Hour of
Service as an Eligible Employee. This date is his Reentry Date.

Upon again becoming an Active Participant, he shall cease to be an Inactive
Participant.

 

  (c) A former Participant shall again become an Active Participant (resume
active participation in the Plan) on the date he again performs an Hour of
Service as an Eligible Employee. This date is his Reentry Date.

There shall be no duplication of benefits for a Participant under this Plan
because of more than one period as an Active Participant.

 

RESTATEMENT DECEMBER 15, 2006   23   ARTICLE II (5-19047)



--------------------------------------------------------------------------------

An Active Participant or an Eligible Employee may elect not to be an Active
Participant. The election may be for a specified or an indefinite period of
time. The election shall be made by filing a written request with the Plan
Administrator not to be an Active Participant. The Eligible Employee may at any
time revoke such election and,

 

  (a) if he has met all of the other eligibility requirements under this section
and his Entry Date has occurred, he shall become an Active Participant as of the
date of revocation, or

 

  (b) if he has met all of the other eligibility requirements under this section
and his Entry Date has not occurred, he shall become an Active Participant as
provided in this section, or

if he has not met all of the other eligibility requirements under this section,
he shall become an Active Participant as provided in this section.

SECTION 2.02—INACTIVE PARTICIPANT.

An Active Participant shall become an Inactive Participant (stop accruing
benefits under the Plan) on the earlier of the following:

 

  (a) the date the Participant ceases to be an Eligible Employee, or

 

  (b) the effective date of complete termination of the Plan under Article VIII.

An Employee or former Employee who was an Inactive Participant under the Plan on
December 14, 2006, shall continue to be an Inactive Participant on December 15,
2006. Eligibility for any benefits payable to the Participant or on his behalf
and the amount of the benefits shall be determined according to the provisions
of the prior document, unless otherwise stated in this document.

SECTION 2.03—CESSATION OF PARTICIPATION.

A Participant shall cease to be a Participant on the date he is no longer an
Eligible Employee and his Account is zero.

 

RESTATEMENT DECEMBER 15, 2006   24   ARTICLE II (5-19047)



--------------------------------------------------------------------------------

ARTICLE III

CONTRIBUTIONS

SECTION 3.01—EMPLOYER CONTRIBUTIONS.

Employer Contributions shall be made without regard to current or accumulated
net income, earnings, or profits of the Employer. Notwithstanding the foregoing,
the Plan shall continue to be designed to qualify as a profit sharing plan for
purposes of Code Sections 401(a), 402, 412, and 417. Such Contributions shall be
equal to the Employer Contributions as described below:

 

  (a) The amount of each Elective Deferral Contribution for a Participant shall
be equal to a portion of Compensation as specified in the elective deferral
agreement. An Employee who is eligible to participate in the Plan for purposes
of Elective Deferral Contributions may file an elective deferral agreement with
the Employer. The Participant shall modify or terminate the elective deferral
agreement by filing a new elective deferral agreement. The elective deferral
agreement may not be made retroactively and shall remain in effect until
modified or terminated.

The elective deferral agreement to start or modify Elective Deferral
Contributions shall be effective as soon as administratively feasible following
the date on which the Participant’s Entry Date (Reentry Date, if applicable) or
any following date occurs. The elective deferral agreement must be entered into
on or before the date it is effective.

The elective deferral agreement to stop Elective Deferral Contributions may be
entered into on any date. Such elective deferral agreement shall be effective as
soon as administratively feasible following the date on which the elective
deferral agreement is entered into.

A Participant who is age 50 or older by the end of the taxable year shall be
eligible to make Catch-up Contributions.

On and after January 1, 2007, a Participant may elect to designate all or any
portion of his future Elective Deferral Contributions as Roth Elective Deferral
Contributions.

The Plan provides for an automatic election to have Elective Deferral
Contributions made. The automatic Elective Deferral Contribution shall be
Pre-tax Elective Deferral Contributions and shall be 3% of Compensation. The
Participant may affirmatively elect a different percentage or elect not to make
Elective Deferral Contributions, and may elect to designate all or any portion,
on and after January 1, 2007, of his Elective Deferral Contributions as Roth
Elective Deferral Contributions.

Elective Deferral Contributions are 100% vested and nonforfeitable.

 

RESTATEMENT DECEMBER 15, 2006   25   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

  (b) The Employer shall make Matching Contributions in an amount equal to 50%
of Elective Deferral Contributions. Elective Deferral Contributions that are
over 5% of Compensation won’t be matched.

Matching Contributions are calculated based on Elective Deferral Contributions
and Compensation for the pay period. Matching Contributions are made for all
persons who were Active Participants at any time during that pay period.

Matching Contributions will not be made on any Catch-up Contributions made to
the Plan.

Matching Contributions are subject to the Vesting Percentage.

 

  (c) Qualified Nonelective Contributions may be made for each Plan Year in an
amount determined by the Employer to be used to reduce Excess Aggregate
Contributions and Excess Contributions, as defined in the EXCESS AMOUNTS SECTION
of this article. If the Plan is treated as separate plans because it is
mandatorily disaggregated under the regulations of Code Section 401(k), a
separate Qualified Nonelective Contribution may be determined for each separate
plan.

Qualified Nonelective Contributions are 100% vested and are distributable only
in accordance with the distribution provisions (other than for hardships)
applicable to Elective Deferral Contributions.

 

  (d) Discretionary Contributions may be made for each Plan Year in an amount
determined by the Employer.

Discretionary Contributions are subject to the Vesting Percentage.

No Participant shall be permitted to have Elective Deferral Contributions, as
defined in the EXCESS AMOUNTS SECTION of this article, made under this Plan, or
any other plan, contract, or arrangement maintained by the Employer, during any
calendar year, in excess of the dollar limitation contained in Code
Section 402(g) in effect for the Participant’s taxable year beginning in such
calendar year. The dollar limitation in the preceding sentence shall be
increased by the dollar limit on Catch-up Contributions under Code
Section 414(v)(2)(B)(i) for the taxable year for any Participant who will be age
50 or older by the end of the taxable year.

The dollar limitation contained in Code Section 402(g) is $10,500 for taxable
years beginning in 2000 and 2001, increasing to $11,000 for taxable years
beginning in 2002, and increasing by $1,000 for each year thereafter up to
$15,000 for taxable years beginning in 2006 and later years. After 2006, the
$15,000 limit will be adjusted by the Secretary of the Treasury for
cost-of-living increases under Code Section 402(g)(4). Any such adjustments will
be in multiples of $500.

Catch-up Contributions for a Participant for a taxable year may not exceed the
dollar limit on Catch-up Contributions under Code Section 414(v)(2)(B)(i) for
the taxable year. The dollar limit on Catch-up Contributions under Code
Section 414(v)(2)(B)(i) is $1,000 for taxable years beginning in 2002,
increasing by $1,000 for each year thereafter up to $5,000 for taxable years
beginning in 2006 and later years. After 2006, the $5,000 limit will be adjusted
by the Secretary of the Treasury for cost-of-living increases under Code
Section 414(v)(2)(C). Any such adjustments will be in multiples of $500.

 

RESTATEMENT DECEMBER 15, 2006   26   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

The Plan provides for an automatic election to have Pre-tax Elective Deferral
Contributions made. Such automatic election shall apply when a Participant first
becomes eligible to make Elective Deferral Contributions (or again becomes
eligible after a period during which he was not an Active Participant). The
Participant shall be provided a notice that explains the automatic election and
his right to elect a different rate of Elective Deferral Contributions or to
elect not to make Elective Deferral Contributions, and his right to designate a
portion of his Elective Deferral Contributions as Roth Elective Deferral
Contributions. The notice shall include the procedure for exercising that right
and the timing for implementing any such election. The Participant shall be
given a reasonable period thereafter to elect a different rate of Elective
Deferral Contributions or to elect not to make Elective Deferral Contributions,
and to designate a portion of his Elective Deferral Contributions as Roth
Elective Deferral Contributions.

Each Active Participant affected by the automatic election shall be provided an
annual notice that explains the automatic election and his right to elect a
different rate of Elective Deferral Contributions or to elect not to make
Elective Deferral Contributions, and his right to designate all or any portion
of his Elective Deferral Contributions as Roth Elective Deferral Contributions.
The notice shall include the procedure for exercising those rights and the
timing for implementing such elections.

An elective deferral agreement (or change thereto) must be made in such manner
and in accordance with such rules as the Employer may prescribe (including by
means of voice response or other electronic system under circumstances the
Employer permits) and may not be made retroactively.

Employer Contributions are allocated according to the provisions of the
ALLOCATION SECTION of this article.

A portion of the Plan assets resulting from Employer Contributions (but not more
than the original amount of those Contributions) may be returned if the Employer
Contributions are made because of a mistake of fact or are more than the amount
deductible under Code Section 404 (excluding any amount which is not deductible
because the Plan is disqualified). The amount involved must be returned to the
Employer within one year after the date the Employer Contributions are made by
mistake of fact or the date the deduction is disallowed, whichever applies.
Except as provided under this paragraph and Article VIII, the assets of the Plan
shall never be used for the benefit of the Employer and are held for the
exclusive purpose of providing benefits to Participants and their Beneficiaries
and for defraying reasonable expenses of administering the Plan.

SECTION 3.01A—ROLLOVER CONTRIBUTIONS.

A Rollover Contribution may be made by an Eligible Employee or an Inactive
Participant if the following conditions are met:

 

  (a) The Contribution is a Participant Rollover Contribution or a direct
rollover of a distribution made after December 31, 2001 from the types of plans
specified below.

Direct Rollovers. The Plan will accept a direct rollover of an Eligible Rollover
Distribution from (i) a qualified plan described in Code Section 401(a) or
403(a), including after-tax employee contributions and any portion of a
designated Roth account; (ii) an annuity contract described in Code
Section 403(b), excluding after-tax employee contributions and any portion of a
designated Roth account; and (iii) an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state.

 

RESTATEMENT DECEMBER 15, 2006   27   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

Participant Rollover Contributions from Other Plans. The Plan will accept a
Participant contribution of an Eligible Rollover Distribution from (i) a
qualified plan described in Code Section 401(a) or 403(a), including
distributions of a designated Roth account only to the extent such amount would
otherwise be includible in a Participant’s gross income; (ii) an annuity
contract described in Code Section 403(b), excluding any distribution of a
designated Roth account; and (iii) an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state.

Participant Rollover Contributions from IRAs. The Plan will accept a Participant
Rollover Contribution of the portion of a distribution from an individual
retirement account or individual retirement annuity described in Code
Section 408(a) or (b) that is eligible to be rolled over and would otherwise be
includible in the Participant’s gross income.

 

  (b) The Contribution is of amounts that the Code permits to be transferred to
a plan that meets the requirements of Code Section 401(a).

 

  (c) The Contribution is made in the form of a direct rollover under Code
Section 401(a)(31) or is a rollover made under Code Section 402(c) or
408(d)(3)(A) within 60 days after the Eligible Employee or Inactive Participant
receives the distribution.

 

  (d) The Eligible Employee or Inactive Participant furnishes evidence
satisfactory to the Plan Administrator that the proposed rollover meets
conditions (a), (b), and (c) above.

 

  (e) In the case of an Inactive Participant, the Contribution must be of an
amount distributed from another plan of the Employer, or a plan of a Controlled
Group member, that satisfies the requirements of Code Section 401(a).

A Rollover Contribution shall be allowed cash or in kind and must be made
according to procedures set up by the Plan Administrator. The in kind
distribution must be of an allowable security under the Self-Directed Brokerage
Account.

If the Eligible Employee is not an Active Participant when the Rollover
Contribution is made, he shall be deemed to be an Active Participant only for
the purpose of investment and distribution of the Rollover Contribution.
Employer Contributions shall not be made for or allocated to the Eligible
Employee until the time he meets all of the requirements to become an Active
Participant.

Rollover Contributions made by an Eligible Employee or an Inactive Participant
shall be credited to his Account. The part of the Participant’s Account
resulting from Rollover Contributions is 100% vested and nonforfeitable at all
times. A separate accounting record shall be maintained for that part of his
Rollover Contributions consisting of voluntary contributions which were deducted
from the Participant’s gross income for Federal income tax purposes.

 

RESTATEMENT DECEMBER 15, 2006   28   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

SECTION 3.02—FORFEITURES.

The Nonvested Account of a Participant shall be forfeited as of the earlier of
the following:

 

  (a) the date the record keeper is notified that the Participant died (if prior
to such date he has had a Severance from Employment), or

 

  (b) the Participant’s Forfeiture Date.

All or a portion of a Participant’s Nonvested Account shall be forfeited before
such earlier date if, after he has a Severance from Employment, he receives, or
is deemed to receive, a distribution of his entire Vested Account or a
distribution of his Vested Account derived from Employer Contributions which
were not 100% vested when made, under the RETIREMENT BENEFITS SECTION of Article
V, the VESTED BENEFITS SECTION of Article V, or the SMALL AMOUNTS SECTION of
Article X. The forfeiture shall occur as of the date the Participant receives,
or is deemed to receive, the distribution. If a Participant receives, or is
deemed to receive, his entire Vested Account, his entire Nonvested Account shall
be forfeited. If a Participant receives a distribution of his Vested Account
from Employer Contributions that were not 100% vested when made, but less than
his entire Vested Account, the amount to be forfeited shall be determined by
multiplying his Nonvested Account from such Contributions by a fraction. The
numerator of the fraction is the amount of the distribution derived from
Employer Contributions that were not 100% vested when made and the denominator
of the fraction is his entire Vested Account derived from such Contributions on
the date of the distribution.

A Forfeiture shall also occur as provided in the EXCESS AMOUNTS SECTION of this
article.

Forfeitures shall be determined at least once during each Plan Year. Forfeitures
may first be used to pay administrative expenses. Forfeitures of Matching
Contributions that relate to excess amounts as provided in the EXCESS AMOUNTS
SECTION of this article, that have not been used to pay administrative expenses,
shall be applied to reduce the earliest Employer Contributions made after the
Forfeitures are determined. Any other Forfeitures that have not been used to pay
administrative expenses shall be applied to reduce the earliest Employer
Contributions made after the Forfeitures are determined. Upon their application
to reduce Employer Contributions, Forfeitures shall be deemed to be Employer
Contributions.

If a Participant again becomes an Eligible Employee after receiving a
distribution which caused all or a portion of his Nonvested Account to be
forfeited, he shall have the right to repay to the Plan the entire amount of the
distribution he received (excluding any amount of such distribution resulting
from Contributions which were 100% vested when made). The repayment must be made
in a single sum (repayment in installments is not permitted) before the earlier
of the date five years after the date he again becomes an Eligible Employee or
the end of the first period of five consecutive one-year Periods of Severance
which begin after the date of the distribution.

If the Participant makes the repayment above, the Plan Administrator shall
restore to his Account an amount equal to his Nonvested Account that was
forfeited on the date of distribution, unadjusted for any investment gains or
losses. If no amount is to be repaid because the Participant was deemed to have
received a distribution, or only received a distribution of Contributions which
were 100% vested when made, and he again performs an Hour of Service as an
Eligible Employee within the repayment period, the Plan Administrator shall
restore the Participant’s Account as if he had made a required repayment on the
date he performed such Hour of Service. Restoration of the Participant’s Account
shall include restoration of all

 

RESTATEMENT DECEMBER 15, 2006   29   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

Code Section 411(d)(6) protected benefits with respect to the restored Account,
according to applicable Treasury regulations. Provided, however, the Plan
Administrator shall not restore the Nonvested Account if (i) a Forfeiture Date
has occurred after the date of the distribution and on or before the date of
repayment and (ii) that Forfeiture Date would result in a complete forfeiture of
the amount the Plan Administrator would otherwise restore.

The Plan Administrator shall restore the Participant’s Account by the close of
the Plan Year following the Plan Year in which repayment is made. The
permissible sources for restoration of the Participant’s Account are Forfeitures
or special Employer Contributions. Such special Employer Contributions shall be
made without regard to profits. The repaid and restored amounts are not included
in the Participant’s Annual Additions, as defined in the CONTRIBUTION LIMITATION
SECTION of this article.

SECTION 3.03—ALLOCATION.

A person meets the allocation requirements of this section if he is an Active
Participant on the last day of the Plan Year. A person shall also meet the
requirements of this section if he was an Active Participant at any time during
the Plan Year and retires, becomes Totally and Permanently Disabled, or dies.

Elective Deferral Contributions shall be allocated to the Participants for whom
such Contributions are made under the EMPLOYER CONTRIBUTIONS SECTION of this
article. Such Contributions shall be allocated when made and credited to the
Participant’s Account.

Matching Contributions shall be allocated to the persons for whom such
Contributions are made under the EMPLOYER CONTRIBUTIONS SECTION of this article.
Such Contributions shall be allocated when made and credited to the person’s
Account.

The discretionary Qualified Nonelective Contributions to be used to reduce
excess amounts, as described in the EMPLOYER CONTRIBUTIONS SECTION of this
article, shall be allocated as of the last day of the Plan Year only to
Nonhighly Compensated Employees who were Active Participants on the last day of
the Plan Year. Such Contributions (or separate Contributions) shall be allocated
first to the eligible person under the Plan (or separate plan) with the lowest
Annual Compensation for the Plan Year, then to the eligible person under the
Plan (or separate plan) with the next lowest Annual Compensation, and so forth,
in each case subject to the applicable limits of the CONTRIBUTION LIMITATION
SECTION of this article. This amount shall be credited to the person’s Account.

Discretionary Contributions shall be allocated as of the last day of the Plan
Year using Annual Compensation for the Plan Year. In years in which the Plan is
a Top-heavy Plan, as defined in the DEFINITIONS SECTION of Article XI, and the
minimum contribution under the MODIFICATION OF CONTRIBUTIONS SECTION of Article
XI is not being provided by other contributions to this Plan or another plan of
the Employer, the allocation shall be made to each person meeting the allocation
requirements of this section and each person entitled to a minimum contribution
under the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI. In all other
years, the allocation shall be made for each person meeting the allocation
requirements of this section. The amount allocated shall be equal to the
Discretionary Contributions multiplied by the ratio of such person’s Annual
Compensation to the total Annual Compensation for all such persons. The
allocation for any person who does not meet the allocation requirements of this
section shall be limited to the amount necessary to fund the minimum
contribution.

 

RESTATEMENT DECEMBER 15, 2006   30   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

In years in which the Plan is a Top-heavy Plan, the minimum contribution under
the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI is not being provided by
other contributions to this Plan or another plan of the Employer, and the
allocation described above (or any subsequent allocation described below) would
provide an allocation for any person less than the minimum contribution required
for such person in the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI, such
minimum contribution shall first be allocated to all such persons. Then any
amount remaining shall be allocated to the remaining persons sharing in the
allocation based on Annual Compensation as described above, as if they were the
only persons sharing in the allocation for the Plan Year.

This amount shall be credited to the person’s Account.

If Leased Employees are Eligible Employees, in determining the amount of
Employer Contributions allocated to a person who is a Leased Employee,
contributions provided by the leasing organization that are attributable to
services such Leased Employee performs for the Employer shall be treated as
provided by the Employer. Those contributions shall not be duplicated under this
Plan.

SECTION 3.04—CONTRIBUTION LIMITATION.

 

  (a) Definitions. For the purpose of determining the contribution limitation
set forth in this section, the following terms are defined.

Annual Additions means the sum of the following amounts credited to a
Participant’s account for the Limitation Year:

 

  (1) employer contributions;

 

  (2) employee contributions; and

 

  (3) forfeitures.

Annual Additions to a defined contribution plan shall also include the
following:

 

  (4) amounts allocated to an individual medical account, as defined in Code
Section 415(l)(2), which are part of a pension or annuity plan maintained by the
Employer;

 

  (5) amounts derived from contributions paid or accrued which are attributable
to post-retirement medical benefits, allocated to the separate account of a key
employee, as defined in Code Section 419A(d)(3), under a welfare benefit fund,
as defined in Code Section 419(e), maintained by the Employer; and

 

  (6) allocations under a simplified employee pension.

For this purpose, any Excess Amount applied under (e) and (k) below in the
Limitation Year to reduce Employer Contributions shall be considered Annual
Additions for such Limitation Year.

Compensation means wages, salaries, and fees for professional services and other
amounts received (without regard to whether or not an amount is paid in cash)
for personal services actually rendered in the course of employment with the
Employer maintaining the plan to the

 

RESTATEMENT DECEMBER 15, 2006   31   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

extent that the amounts are includible in gross income (including, but not
limited to, commissions paid salesmen, compensation for services on the basis of
a percentage of profits, commissions on insurance premiums, tips, bonuses,
fringe benefits, and reimbursements or other expense allowances under a
nonaccountable plan (as described in section 1.62-2(c) of the regulations)), and
excluding the following:

 

  (1) employer contributions to a plan of deferred compensation which are not
included in the Employee’s gross income for the taxable year in which
contributed, or employer contributions under a simplified employee pension plan,
or any distributions from a plan of deferred compensation;

 

  (2) amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

 

  (3) amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

 

  (4) other amounts which received special tax benefits, or contributions made
by the Employer (whether or not under a salary reduction agreement) towards the
purchase of an annuity contract described in Code Section 403(b) (whether or not
the contributions are actually excludible from the gross income of the
Employee).

For any Self-employed Individual, Compensation shall mean Earned Income.

For purposes of applying the limitations of this section, Compensation for a
Limitation Year is the Compensation actually paid or made available in gross
income during such Limitation Year.

Compensation paid or made available during such Limitation Year shall include
any elective deferral (as defined in Code Section 402(g)(3)), and any amount
which is contributed or deferred by the Employer at the election of the Employee
and which is not includible in the gross income of the Employee by reason of
Code Section 125, 132(f)(4), or 457.

For Limitation Years beginning on and after January 1, 2005, payments made
within 2 1/2 months after Severance from Employment will be Compensation if they
are payments that, absent a Severance from Employment, would have been paid to
the Employee while the Employee continued in employment with the Employer and
are regular compensation for services during the Employee’s regular working
hours, compensation for services outside the Employee’s regular working hours
(such as overtime or shift differential), commissions, bonuses, or other similar
compensation, and payments for accrued bona fide sick, vacation, or other leave,
but only if the Employee would have been able to use the leave if employment had
continued. Any payments not described above are not considered compensation if
paid after Severance from Employment, even if they are paid within 2 1/2 months
following Severance from Employment, except for payments to an individual who
does not currently perform services for the Employer by reason of qualified
military service (within the meaning of Code Section 414(u)(1)) to the extent
these payments do not exceed the amounts the individual would have received if
the individual had continued to perform services for the Employer rather than
entering qualified military service.

 

RESTATEMENT DECEMBER 15, 2006   32   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

Defined Contribution Dollar Limitation means $40,000, as adjusted for cost-of
living increases under Code Section 415(d).

Employer means the employer that adopts this Plan, and all members of a
controlled group of corporations (as defined in Code Section 414(b) as modified
by Code Section 415(h)), all commonly controlled trades or businesses (as
defined in Code Section 414(c) as modified by Code Section 415(h)) or affiliated
service groups (as defined in Code Section 414(m)) of which the adopting
employer is a part, and any other entity required to be aggregated with the
employer pursuant to regulations under Code Section 414(o).

Excess Amount means the excess of the Participant’s Annual Additions for the
Limitation Year over the Maximum Annual Addition.

Limitation Year means the consecutive 12-month period ending on each
December 31. If the Limitation Year is other than the calendar year, execution
of this Plan (or any amendment to this Plan changing the Limitation Year)
constitutes the Employer’s adoption of a written resolution electing the
Limitation Year. If the Limitation Year is amended to a different consecutive
12-month period, the new Limitation Year must begin on a date within the
Limitation Year in which the amendment is made.

Maximum Annual Addition means, for Limitation Years beginning on or after
January 1, 2002, except for catch-up contributions described in Code
Section 414(v), the Annual Addition that may be contributed or allocated to a
Participant’s Account under the Plan for any Limitation Year. This amount shall
not exceed the lesser of:

 

  (1) The Defined Contribution Dollar Limitation, or

 

  (2) 100 percent of the Participant’s Compensation for the Limitation Year.

The compensation limitation referred to in (2) shall not apply to any
contribution for medical benefits (within the meaning of Code Section 401(h) or
419A(f)(2)) after separation from service that is otherwise treated as an Annual
Addition.

If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different consecutive 12-month period, the Maximum Annual
Addition will not exceed the Defined Contribution Dollar Limitation multiplied
by the following fraction:

Number of months (including any fractional parts of a month)

in the short Limitation Year

 

12

 

  (b)

If the Participant does not participate in, and has never participated in,
another qualified plan maintained by the Employer or a welfare benefit fund, as
defined in Code Section 419(e), maintained by the Employer, or an individual
medical account, as defined in Code Section 415(l)(2), maintained by the
Employer, or a simplified employee pension, as defined in Code Section 408(k),
maintained by the Employer, which provides an Annual Addition, the amount of
Annual Additions which may be credited to the Participant’s Account for any
Limitation Year shall not exceed the lesser of the Maximum Annual Addition or
any other limitation contained in this

 

RESTATEMENT DECEMBER 15, 2006   33   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

 

Plan. If the Employer Contribution that would otherwise be contributed or
allocated to the Participant’s Account would cause the Annual Additions for the
Limitation Year to exceed the Maximum Annual Addition, the amount contributed or
allocated shall be reduced so that the Annual Additions for the Limitation Year
will equal the Maximum Annual Addition.

 

  (c) Prior to determining the Participant’s actual Compensation for the
Limitation Year, the Employer may determine the Maximum Annual Addition for a
Participant on the basis of a reasonable estimation of the Participant’s
Compensation for the Limitation Year, uniformly determined for all Participants
similarly situated.

 

  (d) As soon as is administratively feasible after the end of the Limitation
Year, the Maximum Annual Addition for the Limitation Year will be determined on
the basis of the Participant’s actual Compensation for the Limitation Year.

 

  (e) If as a result of a reasonable error in estimating a Participant’s
Compensation for the Limitation Year, a reasonable error in determining the
amount of elective deferrals (within the meaning of Code Section 402(g)(3)) that
may be made with respect to any individual under the limits of Code Section 415,
or under other facts and circumstances allowed by the Internal Revenue Service,
there is an Excess Amount, the excess will be disposed of as follows:

 

  (1) Any Elective Deferral Contributions that are not the basis for Matching
Contributions (plus attributable earnings), to the extent they would reduce the
Excess Amount, will be distributed to the Participant. The distribution of
Elective Deferral Contributions shall be made on a pro rata basis from the
Participant’s Account resulting from Pre-tax Elective Deferral Contributions and
Roth Elective Deferral Contributions in the same proportion that such
Contributions were made for the applicable year.

 

  (2) If after the application of (1) above an Excess Amount still exists, any
Elective Deferral Contributions that are the basis for Matching Contributions
(plus attributable earnings), to the extent they would reduce the Excess Amount,
will be distributed to the Participant. The order of distribution of Pre-tax
Elective Deferral Contributions and Roth Elective Deferral Contributions shall
be made as provided in (1) above. Concurrently with the distribution of such
Elective Deferral Contributions, any Matching Contributions that relate to any
Elective Deferral Contributions distributed in the preceding sentence, to the
extent such application would reduce the Excess Amount, will be applied as
provided in (3) or (4) below:

 

  (3) If after the application of (2) above an Excess Amount still exists, and
the Participant is covered by the Plan at the end of the Limitation Year, the
Excess Amount in the Participant’s Account will be used to reduce Employer
Contributions for such Participant in the next Limitation Year, and each
succeeding Limitation Year if necessary.

 

  (4) If after the application of (2) above an Excess Amount still exists, and
the Participant is not covered by the Plan at the end of the Limitation Year,
the Excess Amount will be held unallocated in a suspense account. The suspense
account will be applied to reduce future Employer Contributions for all
remaining Participants in the next Limitation Year, and each succeeding
Limitation Year if necessary.

 

RESTATEMENT DECEMBER 15, 2006   34   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

  (5) If a suspense account is in existence at any time during a Limitation Year
pursuant to this (e), it will participate in the allocation of investment gains
or losses. If a suspense account is in existence at any time during a particular
Limitation Year, all amounts in the suspense account must be allocated and
reallocated to Participant’s Accounts before any Employer Contributions may be
made to the Plan for that Limitation Year. Excess Amounts held in a suspense
account may not be distributed to Participants or former Participants.

 

  (f) This (f) applies if, in addition to this Plan, the Participant is covered
under another qualified defined contribution plan maintained by the Employer, a
welfare benefit fund maintained by the Employer, an individual medical account
maintained by the Employer, or a simplified employee pension maintained by the
Employer which provides an Annual Addition during any Limitation Year. The
Annual Additions which may be credited to a Participant’s Account under this
Plan for any such Limitation Year will not exceed the Maximum Annual Addition,
reduced by the Annual Additions credited to a Participant’s account under the
other qualified defined contribution plans, welfare benefit funds, individual
medical accounts, and simplified employee pensions for the same Limitation Year.
If the Annual Additions with respect to the Participant under other qualified
defined contribution plans, welfare benefit funds, individual medical accounts,
and simplified employee pensions maintained by the Employer are less than the
Maximum Annual Addition, and the Employer Contribution that would otherwise be
contributed or allocated to the Participant’s Account under this Plan would
cause the Annual Additions for the Limitation Year to exceed this limitation,
the amount contributed or allocated will be reduced so that the Annual Additions
under all such plans and funds for the Limitation Year will equal the Maximum
Annual Addition. If the Annual Additions with respect to the Participant under
such other qualified defined contribution plans, welfare benefit funds,
individual medical accounts, and simplified employee pensions in the aggregate
are equal to or greater than the Maximum Annual Addition, no amount will be
contributed or allocated to the Participant’s Account under this Plan for the
Limitation Year.

 

  (g) Prior to determining the Participant’s actual Compensation for the
Limitation Year, the Employer may determine the Maximum Annual Addition for a
Participant in the manner described in (c) above.

 

  (h) As soon as is administratively feasible after the end of the Limitation
Year, the Maximum Annual Addition for the Limitation Year will be determined on
the basis of the Participant’s actual Compensation for the Limitation Year.

 

  (i) If pursuant to (h) above or as a result of the allocation of forfeitures
or as a result of a reasonable error in determining the amount of elective
deferrals (within the meaning of Code Section 402(g)(3)) that may be made with
respect to any individual under the limits of Code Section 415, a Participant’s
Annual Additions under this Plan and such other plans would result in an Excess
Amount for a Limitation Year, the Excess Amount will be deemed to consist of the
Annual Additions last allocated, except that Annual Additions attributable to a
simplified employee pension will be deemed to have been allocated first,
followed by Annual Additions to a welfare benefit fund or individual medical
account, regardless of the actual allocation date.

 

RESTATEMENT DECEMBER 15, 2006   35   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

  (j) If an Excess Amount was allocated to a Participant on an allocation date
of this Plan which coincides with an allocation date of another plan, the Excess
Amount attributed to this Plan will be the product of:

 

  (1) the total Excess Amount allocated as of such date, times

 

  (2) the ratio of (i) the Annual Additions allocated to the Participant for the
Limitation Year as of such date under this Plan to (ii) the total Annual
Additions allocated to the Participant for the Limitation Year as of such date
under this and all the other qualified defined contribution plans.

 

  (k) Any Excess Amount attributed to this Plan will be disposed of in the
manner described in (e) above.

SECTION 3.05—EXCESS AMOUNTS.

 

  (a) Definitions. For purposes of this section, the following terms are
defined:

ACP means, for a specified group of Participants (either Highly Compensated
Employees or Nonhighly Compensated Employees) for a Plan Year, the average
(expressed as a percentage) of the Contribution Percentages of the Eligible
Participants in the group.

ADP means, for a specified group of Participants (either Highly Compensated
Employees or Nonhighly Compensated Employees) for a Plan Year, the average
(expressed as a percentage) of the Deferral Percentages of the Eligible
Participants in the group.

Catch-up Contributions means Elective Deferral Contributions made to a plan that
are in excess of an otherwise applicable plan limit and that are made by
participants who are age 50 or older by the end of the taxable year. An
otherwise applicable plan limit is a limit in the plan that applies to Elective
Deferral Contributions without regard to Catch-up Contributions, such as the
limits on the maximum annual additions under Code Section 415, the dollar
limitation on Elective Deferral Contributions under Code Section 402(g) (not
counting Catch-up Contributions), and the limit imposed by the nondiscrimination
test described in Code Section 401(k)(3).

Contribution Percentage means the ratio (expressed as a percentage) of the
Eligible Participant’s Contribution Percentage Amounts to the Eligible
Participant’s Compensation for the Plan Year (whether or not the Eligible
Participant was an Eligible Participant for the entire Plan Year). In
modification of the foregoing, Compensation shall be limited to the Compensation
received while an Eligible Participant. For an Eligible Participant for whom
such Contribution Percentage Amounts for the Plan Year are zero, the percentage
is zero.

Contribution Percentage Amounts means the sum of the Participant Contributions
and Matching Contributions (that are not Qualified Matching Contributions taken
into account for purposes of the ADP Test) made under the plan on behalf of the
Eligible Participant for the plan year. For plan years beginning on or after
January 1, 2006, Matching Contributions cannot be taken into account for a plan
year for a Nonhighly Compensated Employee to the extent they are
disproportionate matching contributions as defined in section
1.401(m)-2(a)(5)(ii) of the regulations. Such Contribution Percentage Amounts
shall not include Matching Contributions that

 

RESTATEMENT DECEMBER 15, 2006   36   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

are forfeited either to correct Excess Aggregate Contributions or because the
contributions to which they relate are Excess Elective Deferrals, Excess
Contributions, or Excess Aggregate Contributions. Under such rules as the
Secretary of the Treasury shall prescribe, in determining the Contribution
Percentage the Employer may elect to include Qualified Nonelective Contributions
under this Plan that were not used in computing the Deferral Percentage. For
plan years beginning on or after January 1, 2006, Qualified Nonelective
Contributions cannot be taken into account for a plan year for a Nonhighly
Compensated Employee to the extent they are disproportionate contributions as
defined in section 1.401(m)-2(a)(6)(v) of the regulations. The Employer may also
elect to use Elective Deferral Contributions in computing the Contribution
Percentage so long as the ADP Test is met before the Elective Deferral
Contributions are used in the ACP Test and continues to be met following the
exclusion of those Elective Deferral Contributions that are used to meet the ACP
Test.

Deferral Percentage means the ratio (expressed as a percentage) of Elective
Deferral Contributions (other than Catch-up Contributions) under this Plan on
behalf of the Eligible Participant for the Plan Year to the Eligible
Participant’s Compensation for the Plan Year (whether or not the Eligible
Participant was an Eligible Participant for the entire Plan Year). In
modification of the foregoing, Compensation shall be limited to the Compensation
received while an Eligible Participant. The Elective Deferral Contributions used
to determine the Deferral Percentage shall include Excess Elective Deferrals
(other than Excess Elective Deferrals of Nonhighly Compensated Employees that
arise solely from Elective Deferral Contributions made under this Plan or any
other plans of the Employer or a Controlled Group member), but shall exclude
Elective Deferral Contributions that are used in computing the Contribution
Percentage (provided the ADP Test is satisfied both with and without exclusion
of these Elective Deferral Contributions). Under such rules as the Secretary of
the Treasury shall prescribe, the Employer may elect to include Qualified
Nonelective Contributions and Qualified Matching Contributions under this Plan
in computing the Deferral Percentage. For Plan Years beginning on or after
January 1, 2006, Qualified Matching Contributions cannot be taken into account
for a Plan Year for a Nonhighly Compensated Employee to the extent they are
disproportionate matching contributions as defined in section
1.401(m)-2(a)(5)(ii) of the regulations. For Plan Years beginning on or after
January 1, 2006, Qualified Nonelective Contributions cannot be taken into
account for a Plan Year for a Nonhighly Compensated Employee to the extent they
are disproportionate contributions as defined in section 1.401(k)-2(a)(6)(iv) of
the regulations. For an Eligible Participant for whom such contributions on his
behalf for the Plan Year are zero, the percentage is zero.

Elective Deferral Contributions means any employer contributions made to a plan
at the election of a participant in lieu of cash compensation. With respect to
any taxable year, a participant’s Elective Deferral Contributions are the sum of
all employer contributions made on behalf of such participant pursuant to an
election to defer under any qualified cash or deferred arrangement described in
Code Section 401(k), any salary reduction simplified employee pension plan
described in Code Section 408(k)(6), any SIMPLE IRA plan described in Code
Section 408(p), any plan described under Code Section 501(c)(18), and any
employer contributions made on behalf of a participant for the purchase of an
annuity contract under Code Section 403(b) pursuant to a salary reduction
agreement. For taxable years beginning after December 31, 2005, Elective
Deferral Contributions include Pre-tax Elective Deferral Contributions and Roth
Elective Deferral Contributions. Elective Deferral Contributions shall not
include any deferrals properly distributed as excess annual additions.

 

RESTATEMENT DECEMBER 15, 2006   37   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

Eligible Participant means, for purposes of determining the Deferral Percentage,
any Employee who is otherwise entitled to make Elective Deferral Contributions
under the terms of the plan for the plan year. Eligible Participant means, for
purposes of determining the Contribution Percentage, any Employee who is
eligible (i) to make a Participant Contribution or an Elective Deferral
Contribution (if the Employer takes such contributions into account in the
calculation of the Contribution Percentage), or (ii) to receive a Matching
Contribution (including forfeitures) or a Qualified Matching Contribution. If a
Participant Contribution is required as a condition of participation in the
plan, any Employee who would be a participant in the plan if such Employee made
such a contribution shall be treated as an Eligible Participant on behalf of
whom no Participant Contributions are made.

Excess Aggregate Contributions means, with respect to any Plan Year, the excess
of:

 

  (1) The aggregate Contribution Percentage Amounts taken into account in
computing the numerator of the Contribution Percentage actually made on behalf
of Highly Compensated Employees for such Plan Year, over

 

  (2) The maximum Contribution Percentage Amounts permitted by the ACP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of their Contribution Percentages beginning with
the highest of such percentages).

Such determination shall be made after first determining Excess Elective
Deferrals and then determining Excess Contributions.

Excess Contributions means, with respect to any Plan Year, the excess of:

 

  (1) The aggregate amount of employer contributions actually taken into account
in computing the Deferral Percentage of Highly Compensated Employees for such
Plan Year, over

 

  (2) The maximum amount of such contributions permitted by the ADP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in the order of the Deferral Percentages, beginning with
the highest of such percentages).

Such determination shall be made after first determining Excess Elective
Deferrals.

Excess Elective Deferrals means those Elective Deferral Contributions of a
Participant that either (i) are made during the Participant’s taxable year and
exceed the dollar limitation under Code Section 402(g) or (ii) are made during a
calendar year and exceed the dollar limitation under Code Section 402(g) for the
Participant’s taxable year beginning in such calendar year, counting only
Elective Deferral Contributions made under this Plan and any other plan,
contract, or arrangement maintained by the Employer. The dollar limitation shall
be increased by the dollar limit on Catch-up Contributions under Code
Section 414(v), if applicable.

Excess Elective Deferrals shall be treated as Annual Additions, as defined in
the CONTRIBUTION LIMITATION SECTION of this article, under the Plan, unless such
amounts are distributed no later than the first April 15 following the close of
the Participant’s taxable year.

 

RESTATEMENT DECEMBER 15, 2006   38   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

Matching Contributions means employer contributions made to this or any other
defined contribution plan, or to a contract described in Code Section 403(b), on
behalf of a participant on account of a Participant Contribution made by such
participant, or on account of a participant’s Elective Deferral Contributions,
under a plan maintained by the Employer or a Controlled Group member.

Participant Contributions means contributions (other than Roth Elective Deferral
Contributions) made to the plan by or on behalf of a participant that are
included in the participant’s gross income in the year in which made and that
are maintained under a separate account to which the earnings and losses are
allocated.

Pre-tax Elective Deferral Contributions means a participant’s Elective Deferral
Contributions that are not includible in the participant’s gross income at the
time deferred.

Qualified Matching Contributions means Matching Contributions that are
nonforfeitable when made to the plan and that are distributable only in
accordance with the distribution provisions (other than for hardships)
applicable to Elective Deferral Contributions.

Qualified Nonelective Contributions means any employer contributions (other than
Matching Contributions) that an Employee may not elect to have paid to him in
cash instead of being contributed to the plan and that are nonforfeitable when
made to the plan and that are distributable only in accordance with the
distribution provisions (other than for hardships) applicable to Elective
Deferral Contributions.

Roth Elective Deferral Contributions means a participant’s Elective Deferral
Contributions that are includible in the participant’s gross income at the time
deferred and have been irrevocably designated as Roth Elective Deferral
Contributions by the participant in his elective deferral agreement.

 

  (b) Excess Elective Deferrals. A Participant may assign to this Plan any
Excess Elective Deferrals made during a taxable year of the Participant by
notifying the Plan Administrator in writing on or before the first following
March 1 of the amount of the Excess Elective Deferrals to be assigned to the
Plan. A Participant is deemed to notify the Plan Administrator of any Excess
Elective Deferrals that arise by taking into account only those Elective
Deferral Contributions made to this Plan and any other plan, contract, or
arrangement of the Employer or a Controlled Group member. The Participant’s
claim for Excess Elective Deferrals shall be accompanied by the Participant’s
written statement that if such amounts are not distributed, such Excess Elective
Deferrals will exceed the limit imposed on the Participant by Code
Section 402(g) (including, if applicable, the dollar limitation on Catch-up
Contributions under Code Section 414(v)) for the year in which the deferral
occurred. The Excess Elective Deferrals assigned to this Plan cannot exceed the
Elective Deferral Contributions allocated under this Plan for such taxable year.

Notwithstanding any other provisions of the Plan, Elective Deferral
Contributions in an amount equal to the Excess Elective Deferrals assigned to
this Plan, plus any income and minus any loss allocable thereto, shall be
distributed no later than April 15 to any Participant to whose Account Excess
Elective Deferrals were assigned for the preceding year and who claims Excess
Elective Deferrals for such taxable year or calendar year.

 

RESTATEMENT DECEMBER 15, 2006   39   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

For taxable years beginning after December 31, 2005, distribution of Excess
Elective Deferrals shall be made on a pro rata basis from the Participant’s
Account resulting from Pre-tax Elective Deferral Contributions and Roth Elective
Deferral Contributions in the same proportion that such Contributions were made
for the applicable year.

The Excess Elective Deferrals shall be adjusted for any income or loss. The
income or loss allocable to such Excess Elective Deferrals shall be equal to the
income or loss allocable to the Participant’s Elective Deferral Contributions
for the taxable year in which the excess occurred multiplied by a fraction. The
numerator of the fraction is the Excess Elective Deferrals. The denominator of
the fraction is the closing balance without regard to any income or loss
occurring during such taxable year (as of the end of such taxable year) of the
Participant’s Account resulting from Elective Deferral Contributions.

For purposes of determining income or loss on Excess Elective Deferrals for
taxable years beginning on or after January 1, 2006, any Excess Elective
Deferrals, in addition to any adjustment for income or loss for the taxable year
in which the excess occurred, shall be adjusted for income or loss for the gap
period between the end of such taxable year and the date of distribution. Such
income or loss allocable to the gap period shall be equal to 10% of the income
or loss allocable to the Excess Elective Deferrals for the taxable year
multiplied by the number of complete months (counting 16 days or more as a
complete month) in the gap period.

Any Matching Contributions that were based on the Elective Deferral
Contributions distributed as Excess Elective Deferrals, plus any income and
minus any loss allocable thereto, shall be forfeited whether or not such amounts
are distributed as Excess Elective Deferrals.

 

  (c) ADP Test. As of the end of each Plan Year after Excess Elective Deferrals
have been determined, the Plan must satisfy the ADP Test. The ADP Test shall be
satisfied using the prior year testing method, unless the Employer has elected
to use the current year testing method.

 

  (1) Prior Year Testing Method. The ADP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the
prior year’s ADP for Eligible Participants who were Nonhighly Compensated
Employees for the prior Plan Year must satisfy one of the following tests:

 

  (i) The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the prior year’s ADP
for Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year multiplied by 1.25; or

 

  (ii) The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:

 

  A. shall not exceed the prior year’s ADP for Eligible Participants who were
Nonhighly Compensated Employees for the prior Plan Year multiplied by 2, and

 

  B. the difference between such ADPs is not more than 2.

 

RESTATEMENT DECEMBER 15, 2006   40   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

If this is not a successor plan, for the first Plan Year the Plan permits any
Participant to make Elective Deferral Contributions, for purposes of the
foregoing tests, the prior year’s Nonhighly Compensated Employees’ ADP shall be
3 percent, unless the Employer has elected to use the Plan Year’s ADP for these
Eligible Participants.

 

  (2) Current Year Testing Method. The ADP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the ADP
for Eligible Participants who are Nonhighly Compensated Employees for the Plan
Year must satisfy one of the following tests:

 

  (i) The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the ADP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year
multiplied by 1.25; or

 

  (ii) The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:

 

  A. shall not exceed the ADP for Eligible Participants who are Nonhighly
Compensated Employees for the Plan Year multiplied by 2, and

 

  B. the difference between such ADP’s is not more than 2.

If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) if as a result of a merger or
acquisition described in Code Section 410(b)(6)(C)(i), the Employer maintains
both a plan using the prior year testing method and a plan using the current
year testing method and the change is made within the transition period
described in Code Section 410(b)(6)(C)(ii).

A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of a Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.

The Deferral Percentage for any Eligible Participant who is a Highly Compensated
Employee for the Plan Year and who is eligible to have Elective Deferral
Contributions (and Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, if treated as Elective Deferral Contributions for
purposes of the ADP Test) allocated to his account under two or more
arrangements described in Code Section 401(k) that are maintained by the
Employer or a Controlled Group member shall be determined as if such Elective
Deferral Contributions (and, if applicable, such Qualified Nonelective
Contributions or Qualified Matching Contributions, or both) were made under a
single arrangement. For Plan Years beginning on or after January 1, 2006, if a
Highly Compensated Employee participates in two or more cash or deferred
arrangements of the Employer or of a Controlled Group member that have different
plan years, all Elective Deferral Contributions made during the Plan Year shall
be aggregated. For Plan Years beginning before January 1, 2006, all such cash or
deferred arrangements ending with or within the same calendar

 

RESTATEMENT DECEMBER 15, 2006   41   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

year shall be treated as a single arrangement. The foregoing notwithstanding,
certain plans shall be treated as separate if mandatorily disaggregated under
the regulations of Code Section 401(k).

In the event this Plan satisfies the requirements of Code Section 401(k),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be applied by determining the
Deferral Percentage of Employees as if all such plans were a single plan. If
more than 10 percent of the Employer’s Nonhighly Compensated Employees are
involved in a plan coverage change as defined in section 1.401(k)-2(c)(4) of the
regulations, then any adjustments to the Nonhighly Compensated Employee ADP for
the prior year shall be made in accordance with such regulations, unless the
Employer has elected to use the current year testing method. Plans may be
aggregated in order to satisfy Code Section 401(k) only if they have the same
plan year and use the same testing method for the ADP Test.

For purposes of the ADP Test, Elective Deferral Contributions, Qualified
Nonelective Contributions, and Qualified Matching Contributions must be made
before the end of the 12-month period immediately following the Plan Year to
which the contributions relate.

If the Plan Administrator should determine during the Plan Year that the ADP
Test is not being met, the Plan Administrator may limit the amount of future
Elective Deferral Contributions of the Highly Compensated Employees.

Notwithstanding any other provisions of this Plan, Excess Contributions, plus
any income and minus any loss allocable thereto, shall be distributed no later
than 12 months after the last day of a Plan Year to Participants to whose
Accounts such Excess Contributions were allocated for such Plan Year, except to
the extent such Excess Contributions are classified as Catch-up Contributions.
Excess Contributions are allocated to the Highly Compensated Employees with the
largest amounts of employer contributions taken into account in calculating the
ADP Test for the year in which the excess arose, beginning with the Highly
Compensated Employee with the largest amount of such employer contributions and
continuing in descending order until all of the Excess Contributions have been
allocated. For Plan Years beginning on or after January 1, 2006, if a Highly
Compensated Employee participates in two or more cash or deferred arrangements
of the Employer or of a Controlled Group member, the amount distributed shall
not exceed the amount of the employer contributions taken into account in
calculating the ADP test and made to this Plan for the year in which the excess
arose. If Catch-up Contributions are allowed for the Plan Year being tested, to
the extent a Highly Compensated Employee has not reached his Catchup
Contribution limit under the Plan for such year, Excess Contributions allocated
to such Highly Compensated Employee are Catch-up Contributions and will not be
treated as Excess Contributions. If such excess amounts (other than Catch-up
Contributions) are distributed more than 2 1/2 months after the last day of the
Plan Year in which such excess amounts arose, a 10 percent excise tax shall be
imposed on the employer maintaining the plan with respect to such amounts.

Excess Contributions shall be treated as Annual Additions, as defined in the
CONTRIBUTION LIMITATION SECTION of this article, even if distributed.

The Excess Contributions shall be adjusted for any income or loss. The income or
loss allocable to such Excess Contributions allocated to each Participant shall
be equal to the income or loss

 

RESTATEMENT DECEMBER 15, 2006   42   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

allocable to the Participant’s Elective Deferral Contributions (and, if
applicable, Qualified Nonelective Contributions or Qualified Matching
Contributions, or both) for the Plan Year in which the excess occurred
multiplied by a fraction. The numerator of the fraction is the Excess
Contributions. The denominator of the fraction is the closing balance without
regard to any income or loss occurring during such Plan Year (as of the end of
such Plan Year) of the Participant’s Account resulting from Elective Deferral
Contributions (and Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, if such contributions are included in the ADP Test).

For purposes of determining income or loss on Excess Contributions beginning
with the 2006 Plan Year, any Excess Contributions, in addition to any adjustment
for income or loss for the Plan Year in which the excess occurred, shall be
adjusted for income or loss for the gap period between the end of such Plan Year
and the date of distribution. Such income or loss allocable to the gap period
shall be equal to 10% of the income or loss allocable to the Excess
Contributions for the Plan Year multiplied by the number of complete months
(counting 16 days or more as a complete month) in the gap period.

Excess Contributions allocated to a Participant shall be distributed from the
Participant’s Account resulting from Elective Deferral Contributions. If such
Excess Contributions exceed the amount of Excess Contributions in the
Participant’s Account resulting from Elective Deferral Contributions, the
balance shall be distributed from the Participant’s Account resulting from
Qualified Matching Contributions (if applicable) and Qualified Nonelective
Contributions, respectively.

For taxable years beginning after December 31, 2005, distribution of Excess
Contributions shall be made on a pro rata basis from the Participant’s Account
resulting from Pre-tax Elective Deferral Contributions and Roth Elective
Deferral Contributions in the same proportion that such Contributions were made
for the applicable year.

Any Matching Contributions that were based on the Elective Deferral
Contributions distributed as Excess Contributions, plus any income and minus any
loss allocable thereto, shall be forfeited whether or not such amounts are
distributed as Excess Contributions.

 

  (d) ACP Test. As of the end of each Plan Year, the Plan must satisfy the ACP
Test. The ACP Test shall be satisfied using the prior year testing method,
unless the Employer has elected to use the current year testing method.

 

  (1) Prior Year Testing Method. The ACP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the
prior year’s ACP for Eligible Participants who were Nonhighly Compensated
Employees for the prior Plan Year must satisfy one of the following tests:

 

  (i) The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the prior year’s ACP
for Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year multiplied by 1.25; or

 

RESTATEMENT DECEMBER 15, 2006   43   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

  (ii) The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:

 

  A. shall not exceed the prior year’s ACP for Eligible Participants who were
Nonhighly Compensated Employees for the prior Plan Year multiplied by 2, and

 

  B. the difference between such ACPs is not more than 2.

If this is not a successor plan, for the first Plan Year the Plan permits any
Participant to make Participant Contributions, provides for Matching
Contributions, or both, for purposes of the foregoing tests, the prior year’s
Nonhighly Compensated Employees’ ACP shall be 3 percent, unless the Employer has
elected to use the Plan Year’s ACP for these Eligible Participants.

 

  (2) Current Year Testing Method. The ACP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the ACP
for Eligible Participants who are Nonhighly Compensated Employees for the Plan
Year must satisfy one of the following tests:

 

  (i) The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the ACP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year
multiplied by 1.25; or

 

  (ii) The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:

 

  A. shall not exceed the ACP for Eligible Participants who are Nonhighly
Compensated Employees for the Plan Year multiplied by 2, and

 

  B. the difference between such ACPs is not more than 2.

If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) if as a result of a merger or
acquisition described in Code Section 410(b)(6)(C)(i), the Employer maintains
both a plan using the prior year testing method and a plan using the current
year testing method and the change is made within the transition period
described in Code Section 410(b)(6)(C)(ii).

A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of a Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.

The Contribution Percentage for any Eligible Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have Contribution
Percentage Amounts allocated to his account under two or more plans described in
Code Section 401(a) or arrangements described in Code Section 401(k) that are
maintained by the Employer or a Controlled Group member shall be determined as
if the total of such Contribution Percentage Amounts was made under each plan
and arrangement. For Plan Years beginning on or after January 1, 2006, if a
Highly Compensated

 

RESTATEMENT DECEMBER 15, 2006   44   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

Employee participates in two or more such plans or arrangements that have
different plan years, all Contribution Percentage Amounts made during the Plan
Year shall be aggregated. For Plan Years beginning before January 1, 2006, all
such plans and arrangements ending with or within the same calendar year shall
be treated as a single plan or arrangement. The foregoing notwithstanding,
certain plans shall be treated as separate if mandatorily disaggregated under
the regulations of Code Section 401(m).

In the event this Plan satisfies the requirements of Code Section 401(m),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be applied by determining the
Contribution Percentage of Employees as if all such plans were a single plan. If
more than 10 percent of the Employer’s Nonhighly Compensated Employees are
involved in a plan coverage change as defined in section 1.401(m)-2(c)(4) of the
regulations, then any adjustments to the Nonhighly Compensated Employee ACP for
the prior year shall be made in accordance with such regulations, unless the
Employer has elected to use the current year testing method. Plans may be
aggregated in order to satisfy Code Section 401(m) only if they have the same
plan year and use the same testing method for the ACP Test.

For purposes of the ACP Test, Participant Contributions are considered to have
been made in the Plan Year in which contributed to the Plan. Matching
Contributions and Qualified Nonelective Contributions will be considered to have
been made for a Plan Year if made no later than the end of the 12-month period
beginning on the day after the close of the Plan Year.

Notwithstanding any other provisions of this Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited, if not vested, or distributed, if vested, no later than 12 months
after the last day of a Plan Year to Participants to whose Accounts such Excess
Aggregate Contributions were allocated for such Plan Year. Excess Aggregate
Contributions are allocated to the Highly Compensated Employees with the largest
Contribution Percentage Amounts taken into account in calculating the ACP Test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such Contribution Percentage Amounts and
continuing in descending order until all of the Excess Aggregate Contributions
have been allocated. For Plan Years beginning on or after January 1, 2006, if a
Highly Compensated Employee participates in two or more plans or arrangements of
the Employer or of a Controlled Group member that include Contribution
Percentage Amounts, the amount distributed shall not exceed the Contribution
Percentage Amounts taken into account in calculating the ACP Test and made to
this Plan for the year in which the excess arose. If such Excess Aggregate
Contributions are distributed more than 2 1/2 months after the last day of the
Plan Year in which such excess amounts arose, a 10 percent excise tax shall be
imposed on the employer maintaining the plan with respect to such amounts.

Excess Aggregate Contributions shall be treated as Annual Additions, as defined
in the CONTRIBUTION LIMITATION SECTION of this article, even if distributed.

The Excess Aggregate Contributions shall be adjusted for any income or loss. The
income or loss allocable to such Excess Aggregate Contributions allocated to
each Participant shall be equal to the income or loss allocable to the
Participant’s Contribution Percentage Amounts for the Plan Year in which the
excess occurred multiplied by a fraction. The numerator of the fraction is the
Excess Aggregate Contributions. The denominator of the fraction is the closing
balance without

 

RESTATEMENT DECEMBER 15, 2006   45   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

regard to any income or loss occurring during such Plan Year (as of the end of
such Plan Year) of the Participant’s Account resulting from Contribution
Percentage Amounts.

For purposes of determining income or loss on Excess Aggregate Contributions
beginning with the 2006 Plan Year, any Excess Aggregate Contributions, in
addition to any adjustment for income or loss for the Plan Year in which the
excess occurred, shall be adjusted for income or loss for the gap period between
the end of such Plan Year and the date of distribution. Such income or loss
allocable to the gap period shall be equal to 10% of the income or loss
allocable to the Excess Aggregate Contributions for the Plan Year multiplied by
the number of complete months (counting 16 days or more as a complete month) in
the gap period.

Excess Aggregate Contributions allocated to a Participant shall be distributed
from the Participant’s Account resulting from Participant Contributions that are
not required as a condition of employment or participation or for obtaining
additional benefits from Employer Contributions. If such Excess Aggregate
Contributions exceed the balance in the Participant’s Account resulting from
such Participant Contributions, the balance shall be forfeited, if not vested,
or distributed, if vested, on a pro rata basis from the Participant’s Account
resulting from Contribution Percentage Amounts.

 

  (e) Employer Elections. The Employer has made an election to use the current
year testing method.

 

RESTATEMENT DECEMBER 15, 2006   46   ARTICLE III (5-19047)



--------------------------------------------------------------------------------

ARTICLE IV

INVESTMENT OF CONTRIBUTIONS

SECTION 4.01—INVESTMENT AND TIMING OF CONTRIBUTIONS.

The handling of Contributions and Plan assets is governed by the provisions of
the Trust Agreement and any other relevant document, such as an Annuity Contract
(for the purposes of this paragraph alone, the Trust Agreement and such other
documents will each be referred to as a “document” or collectively as the
“documents”), duly entered into by or with regard to the Plan that govern such
matters. To the extent permitted by the documents, the parties named below shall
direct the Contributions for investment in any of the investment options or
investment vehicles available to the Plan under or through the documents, and
may request the transfer of amounts resulting from those Contributions between
such investment options and investment vehicles. A Participant may not direct
the investment of all or any portion of his Account in collectibles.
Collectibles mean any work of art, rug or antique, metal or gem, stamp or coin,
alcoholic beverage, or other tangible personal property specified by the
Secretary of the Treasury. However, for tax years beginning after December 31,
1997, certain coins and bullion as provided in Code Section 408(m)(3) shall not
be considered collectibles. To the extent that a Participant who has the ability
to provide investment direction fails to give timely investment direction, the
amount for which no investment direction is in place shall be invested in such
investment options and investment vehicles as provided in the service and
expense agreement or such other documents duly entered into by or with regard to
the Plan that govern such matters. If the Primary Employer has investment
direction, the Contributions shall be invested ratably in the investment options
and investment vehicles available to the Plan under or through the documents.
The Primary Employer shall have investment direction for amounts that have not
been allocated to Participants. To the extent an investment is no longer
available, the Primary Employer may require that amounts currently held in such
investment be reinvested in other investments.

At least annually, the Named Fiduciary shall review all pertinent Employee
information and Plan data in order to establish the funding policy of the Plan
and to determine appropriate methods of carrying out the Plan’s objectives. The
Named Fiduciary shall inform the Trustee and any Investment Manager of the
Plan’s short-term and long-term financial needs so the investment policy can be
coordinated with the Plan’s financial requirements.

 

  (a) Employer Contributions other than Elective Deferral Contributions: The
Participant shall direct the investment of such Employer Contributions and
transfer of amounts resulting from those Contributions.

 

  (b) Elective Deferral Contributions: The Participant shall direct the
investment of Elective Deferral Contributions and transfer of amounts resulting
from those Contributions.

 

  (c) Rollover Contributions: The Participant shall direct the investment of
Rollover Contributions and transfer of amounts resulting from those
Contributions.

However, the Named Fiduciary may delegate to the Investment Manager investment
direction for Contributions and amounts that are not subject to Participant
direction.

 

RESTATEMENT DECEMBER 15, 2006   47   ARTICLE IV (5-19047)



--------------------------------------------------------------------------------

All Contributions are forwarded by the Employer to the Trustee to be deposited
in the Trust Fund or to the Insurer to be deposited under the Annuity Contract,
as applicable. Contributions that are accumulated through payroll deduction
shall be paid to the Trustee or Insurer, as applicable, by the earlier of
(i) the date the Contributions can reasonably be segregated from the Employer’s
assets, or (ii) the 15th business day of the month following the month in which
the Contributions would otherwise have been paid in cash to the Participant.

 

RESTATEMENT DECEMBER 15, 2006   48   ARTICLE IV (5-19047)



--------------------------------------------------------------------------------

ARTICLE V

BENEFITS

SECTION 5.01—RETIREMENT BENEFITS.

On a Participant’s Retirement Date, his Vested Account shall be distributed to
him according to the distribution of benefits provisions of Article VI and the
provisions of the SMALL AMOUNTS SECTION of Article X.

SECTION 5.02—DEATH BENEFITS.

If a Participant dies before his Annuity Starting Date, his Vested Account shall
be distributed according to the distribution of benefits provisions of Article
VI and the provisions of the SMALL AMOUNTS SECTION of Article X.

SECTION 5.03—VESTED BENEFITS.

If an Inactive Participant’s Vested Account is not payable under the SMALL
AMOUNTS SECTION of Article X, he may elect, but is not required, to receive a
distribution of any part of his Vested Account after he has a Severance from
Employment. A distribution under this paragraph shall be a retirement benefit
and shall be distributed to the Participant according to the distribution of
benefits provisions of Article VI.

A Participant may not elect to receive a distribution under the provisions of
this section after he again becomes an Employee until he subsequently has a
Severance from Employment and meets the requirements of this section.

If an Inactive Participant does not receive an earlier distribution, upon his
Retirement Date or death, his Vested Account shall be distributed according to
the provisions of the RETIREMENT BENEFITS SECTION or the DEATH BENEFITS SECTION
of this article.

The Nonvested Account of an Inactive Participant who has had a Severance from
Employment shall remain a part of his Account until it becomes a Forfeiture.
However, if he again becomes an Employee so that his Vesting Percentage can
increase, the Nonvested Account may become a part of his Vested Account.

SECTION 5.04—WHEN BENEFITS START.

 

  (a) Unless otherwise elected, benefits shall begin before the 60th day
following the close of the Plan Year in which the latest date below occurs:

 

  (1) The date the Participant attains age 65 (or Normal Retirement Age, if
earlier).

 

  (2) The 10th anniversary of the Participant’s earliest Entry Date.

 

  (3) The date the Participant terminates service with the Employer.

 

RESTATEMENT DECEMBER 15, 2006   49   ARTICLE V (5-19047)



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the failure of a Participant to consent to a
distribution while a benefit is immediately distributable, within the meaning of
the ELECTION PROCEDURES SECTION of Article VI, shall be deemed to be an election
to defer the start of benefits sufficient to satisfy this section.

The Participant may elect to have benefits begin after the latest date for
beginning benefits described above, subject to the following provisions of this
section. The Participant shall make the election in writing. Such election must
be made before his Normal Retirement Date or the date he has a Severance from
Employment, if later. The Participant shall not elect a date for beginning
benefits or a form of distribution that would result in a benefit payable when
he dies which would be more than incidental within the meaning of governmental
regulations.

Benefits shall begin on an earlier date if otherwise provided in the Plan. For
example, the Participant’s Retirement Date or Required Beginning Date, as
defined in the DEFINITIONS SECTION of Article VII.

 

  (b) The Participant’s Vested Account that results from Elective Deferral
Contributions and Qualified Nonelective Contributions may not be distributed
earlier than Severance from Employment (separation from service, for Plan Years
beginning before January 1, 2002), death, or disability. Such amount may also be
distributed upon:

 

  (1) Termination of the Plan, as permitted in Article VIII.

 

 

(2)

The attainment of age 59 1/2 as permitted in the WITHDRAWAL BENEFITS SECTION of
this article or in the definition of Normal Retirement Date in the DEFINITIONS
SECTION of Article I.

 

  (3) The hardship of the Participant as permitted in the WITHDRAWAL BENEFITS
SECTION of this article.

All distributions that may be made pursuant to one or more of the foregoing
distributable events will be a retirement benefit and shall be distributed to
the Participant according to the distribution of benefits provisions of Article
VI. In addition, distributions that are triggered by the termination of the Plan
must be made in a lump sum. A lump sum shall include a distribution of an
annuity contract.

SECTION 5.05—WITHDRAWAL BENEFITS.

A Participant may withdraw any part of his Vested Account in the event he
becomes Totally and Permanently Disabled. A Participant may make such a
withdrawal at any time.

 

RESTATEMENT DECEMBER 15, 2006   50   ARTICLE V (5-19047)



--------------------------------------------------------------------------------

A Participant who has attained age 59 1/2 may withdraw any part of his Vested
Account that results from the following Contributions:

Elective Deferral Contributions

Matching Contributions

Qualified Nonelective Contributions

Rollover Contributions

Discretionary Contributions

A Participant may make such a withdrawal at any time.

A Participant may withdraw any part of his Vested Account that results from the
following Contributions:

Elective Deferral Contributions

Rollover Contributions

in the event of hardship due to an immediate and heavy financial need.
Withdrawals from the Participant’s Account resulting from Elective Deferral
Contributions shall be limited to the amount of the Participant’s Elective
Deferral Contributions.

For Plan Years beginning on or after January 1, 2006, immediate and heavy
financial need shall be limited to: (i) expenses incurred or necessary for
medical care that would be deductible under Code Section 213(d) (determined
without regard to whether the expenses exceed 7.5% of adjusted gross income);
(ii) the purchase (excluding mortgage payments) of a principal residence for the
Participant; (iii) payment of tuition, related educational fees, and room and
board expenses, for the next 12 months of post-secondary education for the
Participant, his spouse, children, or dependents (as defined in Code Section 152
without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)); (iv) payments
necessary to prevent the eviction of the Participant from, or foreclosure on the
mortgage of, the Participant’s principal residence; (v) payments for funeral or
burial expenses for the Participant’s deceased parent, spouse, child, or
dependent (as defined in Code Section 152 without regard to Code
Section 152(d))1)(B)); (vi) expenses to repair damage to the Participant’s
principal residence that would qualify for a casualty loss deduction under Code
Section 165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income); or (vii) any other distribution which is deemed by the
Commissioner of Internal Revenue to be made on account of immediate and heavy
financial need as provided in Treasury regulations.

For Plan Years beginning before January 1, 2006, immediate and heavy financial
need shall be limited to: (i) expenses incurred or necessary for medical care,
described in Code Section 213(d), of the Participant, the Participant’s spouse,
or any dependents of the Participant (as defined in Code Section 152, and for
taxable years beginning on or after January 1, 2005, without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)); (ii) the purchase (excluding
mortgage payments) of a principal residence for the Participant; (iii) payment
of tuition, related educational fees, and room and board expenses, for the next
12 months of post-secondary education for the Participant, his spouse, children,
or dependents (as defined in Code Section 152, and for taxable years beginning
on or after January 1, 2005, without regard to Code Sections 152(b)(1), (b)(2),
and (d)(1)(B)); (iv) the need to prevent the eviction of the Participant from,
or foreclosure on the mortgage of, the Participant’s principal residence; or
(v) any other distribution which is deemed by the Commissioner of Internal
Revenue to be made on account of immediate and heavy financial need as provided
in Treasury regulations.

 

RESTATEMENT DECEMBER 15, 2006   51   ARTICLE V (5-19047)



--------------------------------------------------------------------------------

No withdrawal shall be allowed which is not necessary to satisfy such immediate
and heavy financial need. Such withdrawal shall be deemed necessary only if all
of the following requirements are met: (i) the distribution is not in excess of
the amount of the immediate and heavy financial need (including amounts
necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution); (ii) the Participant
has obtained all distributions, other than hardship distributions, and all
nontaxable loans currently available under all plans maintained by the Employer;
and (iii) the Plan, and all other plans maintained by the Employer, provide that
the Participant’s elective contributions and participant contributions will be
suspended for at least six months after receipt of the hardship distribution.
The Plan will suspend elective contributions and participant contributions for
six months as provided in the preceding sentence. A Participant shall not cease
to be an Eligible Participant, as defined in the EXCESS AMOUNTS SECTION of
Article III, merely because his elective contributions or participant
contributions are suspended.

A request for withdrawal shall be made in such manner and in accordance with
such rules as the Employer will prescribe for this purpose (including by means
of voice response or other electronic means under circumstances the Employer
permits). Withdrawals shall be a retirement benefit and shall be distributed to
the Participant according to the distribution of benefits provisions of Article
VI. A forfeiture shall not occur solely as a result of a withdrawal.

SECTION 5.06—LOANS TO PARTICIPANTS.

Loans shall be made available to all Participants on a reasonably equivalent
basis. For purposes of this section, and unless otherwise specified, Participant
means any Participant or Beneficiary who is a party-in-interest as defined in
ERISA. Loans shall not be made to Highly Compensated Employees in an amount
greater than the amount made available to other Participants.

A loan to a Participant shall be a Participant-directed investment of his
Account. The loan is a Trust Fund investment but no Account other than the
borrowing Participant’s Account shall share in the interest paid on the loan or
bear any expense or loss incurred because of the loan.

The number of outstanding loans shall be limited to one. The minimum amount of
any loan shall be $1,000.

Loans must be adequately secured and bear a reasonable rate of interest.

The amount of the loan shall not exceed the maximum amount that may be treated
as a loan under Code Section 72(p) (rather than a distribution) to the
Participant and shall be equal to the lesser of (a) or (b) below:

 

  (a) $50,000, reduced by the highest outstanding loan balance of loans during
the one-year period ending on the day before the new loan is made.

 

  (b) The greater of (1) or (2), reduced by (3) below:

 

  (1) One-half of the Participant’s Vested Account.

 

  (2) $10,000.

 

  (3) Any outstanding loan balance on the date the new loan is made.

 

RESTATEMENT DECEMBER 15, 2006   52   ARTICLE V (5-19047)



--------------------------------------------------------------------------------

For purposes of this maximum, a Participant’s Vested Account does not include
any accumulated deductible employee contributions, as defined in Code
Section 72(o)(5)(B), and all qualified employer plans, as defined in Code
Section 72(p)(4), of the Employer and any Controlled Group member shall be
treated as one plan.

The foregoing notwithstanding, the amount of such loan shall not exceed 50
percent of the amount of the Participant’s Vested Account. For purposes of this
maximum, a Participant’s Vested Account does not include any accumulated
deductible employee contributions, as defined in Code Section 72(o)(5)(B). No
collateral other than a portion of the Participant’s Vested Account (as limited
above) shall be accepted.

The Participant’s outstanding loan balance shall include any deemed
distribution, along with accrued interest, that has not been repaid (offset).

Each loan shall bear a reasonable fixed rate of interest to be determined by the
Loan Administrator. In determining the interest rate, the Loan Administrator
shall take into consideration fixed interest rates currently being charged by
commercial lenders for loans of comparable risk on similar terms and for similar
durations, so that the interest will provide for a return commensurate with
rates currently charged by commercial lenders for loans made under similar
circumstances. The Loan Administrator shall not discriminate among Participants
in the matter of interest rates; but loans granted at different times may bear
different interest rates in accordance with the current appropriate standards.

The loan shall by its terms require that repayment (principal and interest) be
amortized in level payments, not less frequently than quarterly, over a period
not extending beyond five years from the date of the loan. If the loan is used
to acquire a dwelling unit, which within a reasonable time (determined at the
time the loan is made) will be used as the principal residence of the
Participant, the repayment period may extend beyond five years from the date of
the loan, but shall not be made for a period longer than the repayment period
consistent with commercial practices.

The Participant shall make an application for a loan in such manner and in
accordance with such rules as the Employer shall prescribe for this purpose
(including by means of voice response or other electronic means under
circumstances the Employer permits). The application must specify the amount and
duration requested.

Information contained in the application for the loan concerning the income,
liabilities, and assets of the Participant will be evaluated to determine
whether there is a reasonable expectation that the Participant will be able to
satisfy payments on the loan as due. Additionally, the Loan Administrator will
pursue any appropriate further investigations concerning the creditworthiness
and credit history of the Participant to determine whether a loan should be
approved.

Each loan shall be fully documented in the form of a promissory note signed by
the Participant for the face amount of the loan, together with interest
determined as specified above.

There will be an assignment of collateral to the Plan executed at the time the
loan is made.

In those cases where repayment through payroll deduction is available,
installments are so payable, and a payroll deduction agreement shall be executed
by the Participant at the time the loan is made. If the Participant has
previously been treated as having received a deemed distribution and the
subsequent loan is being made before the deemed distribution, along with accrued
interest, has been repaid (or offset), a payroll deduction agreement shall be
required for loans made on or after January 1, 2004. If a payroll deduction
agreement is required because of a previous deemed distribution and the
Participant later revokes such

 

RESTATEMENT DECEMBER 15, 2006   53   ARTICLE V (5-19047)



--------------------------------------------------------------------------------

agreement, the outstanding loan balance at the time of the revocation shall be
treated as a deemed distribution. Loan repayments that are accumulated through
payroll deduction shall be paid to the Trustee by the earlier of (i) the date
the loan repayments can reasonably be segregated from the Employer’s assets, or
(ii) the 15th business day of the month following the month in which such
amounts would otherwise have been paid in cash to the Participant.

Where payroll deduction is not available, payments in cash are to be timely
made. Any payment that is not by payroll deduction shall be made payable to the
Employer or the Trustee, as specified in the promissory note, and delivered to
the Loan Administrator, including prepayments, service fees and penalties, if
any, and other amounts due under the note. The Loan Administrator shall deposit
such amounts into the Plan as soon as administratively practicable after they
are received, but in no event later than the 15th business day of the month
after they are received.

The promissory note may provide for reasonable late payment penalties and
service fees. Any penalties or service fees shall be applied to all Participants
in a nondiscriminatory manner. If the promissory note so provides, such amounts
may be assessed and collected from the Account of the Participant as part of the
loan balance.

Each loan may be paid prior to maturity, in part or in full, without penalty or
service fee, except as may be set out in the promissory note.

The Plan shall suspend loan payments for a period not exceeding one year during
which an approved unpaid leave of absence occurs other than a military leave of
absence. The Loan Administrator shall provide the Participant a written
explanation of the effect of the suspension of payments upon his loan.

If a Participant separates from service (or takes a leave of absence) from the
Employer because of service in the military and does not receive a distribution
of his Vested Account, the Plan shall suspend loan payments until the
Participant’s completion of military service or until the Participant’s fifth
anniversary of commencement of military service, if earlier, as permitted under
Code Section 414(u). The Loan Administrator shall provide the Participant a
written explanation of the effect of his military service upon his loan.

If any payment of principal and interest, or any portion thereof, remains unpaid
for more than 90 days after due, the loan shall be in default. For purposes of
Code Section 72(p), the Participant shall then be treated as having received a
deemed distribution regardless of whether or not a distributable event has
occurred.

Upon default, the Plan has the right to pursue any remedy available by law to
satisfy the amount due, along with accrued interest, including the right to
enforce its claim against the security pledged and execute upon the collateral
as allowed by law. The entire principal balance whether or not otherwise then
due, along with accrued interest, shall become immediately due and payable
without demand or notice, and subject to collection or satisfaction by any
lawful means, including specifically, but not limited to, the right to enforce
the claim against the security pledged and to execute upon the collateral as
allowed by law.

In the event of default, foreclosure on the note and attachment of security or
use of amounts pledged to satisfy the amount then due shall not occur until a
distributable event occurs in accordance with the Plan, and shall not occur to
an extent greater than the amount then available upon any distributable event
which has occurred under the Plan.

 

RESTATEMENT DECEMBER 15, 2006   54   ARTICLE V (5-19047)



--------------------------------------------------------------------------------

All reasonable costs and expenses, including but not limited to attorney’s fees,
incurred by the Plan in connection with any default or in any proceeding to
enforce any provision of a promissory note or instrument by which a promissory
note for a Participant loan is secured, shall be assessed and collected from the
Account of the Participant as part of the loan balance.

If payroll deduction is being utilized, in the event that a Participant’s
available payroll deduction amounts in any given month are insufficient to
satisfy the total amount due, there will be an increase in the amount taken
subsequently, sufficient to make up the amount that is then due. If any amount
remains past due more than 90 days, the entire principal amount, whether or not
otherwise then due, along with interest then accrued, shall become due and
payable, as above.

If no distributable event has occurred under the Plan at the time that the
Participant’s Vested Account would otherwise be used under this provision to pay
any amount due under the outstanding loan, this will not occur until the time,
or in excess of the extent to which, a distributable event occurs under the
Plan. An outstanding loan will become due and payable in full 60 days after a
Participant has a Severance from Employment and ceases to be a party-in-interest
as defined in ERISA or after complete termination of the Plan.

SECTION 5.07—DISTRIBUTIONS UNDER QUALIFIED DOMESTIC RELATIONS ORDERS.

The Plan specifically permits distributions to an Alternate Payee under a
qualified domestic relations order as defined in Code Section 414(p), at any
time, irrespective of whether the Participant has attained his earliest
retirement age, as defined in Code Section 414(p), under the Plan. A
distribution to an Alternate Payee before the Participant has attained his
earliest retirement age is available only if the order specifies that
distribution shall be made prior to the earliest retirement age or allows the
Alternate Payee to elect a distribution prior to the earliest retirement age.

Nothing in this section shall permit a Participant to receive a distribution at
a time otherwise not permitted under the Plan nor shall it permit the Alternate
Payee to receive a form of payment not permitted under the Plan.

The benefit payable to an Alternate Payee shall be subject to the provisions of
the SMALL AMOUNTS SECTION of Article X if the value of the benefit (disregarding
the portion, if any, of the benefit resulting from the Participant’s Rollover
Contributions) does not exceed $5,000.

The Plan Administrator shall establish reasonable procedures to determine the
qualified status of a domestic relations order. Upon receiving a domestic
relations order, the Plan Administrator shall promptly notify the Participant
and each Alternate Payee named in the order, in writing, of the receipt of the
order and the Plan’s procedures for determining the qualified status of the
order. Within a reasonable period of time after receiving the domestic relations
order, the Plan Administrator shall determine the qualified status of the order
and shall notify the Participant and each Alternate Payee, in writing, of its
determination. The Plan Administrator shall provide notice under this paragraph
by mailing to the individual’s address specified in the domestic relations
order, or in a manner consistent with Department of Labor regulations. The Plan
Administrator may treat as qualified any domestic relations order entered before
January 1, 1985, irrespective of whether it satisfies all the requirements
described in Code Section 414(p).

 

RESTATEMENT DECEMBER 15, 2006   55   ARTICLE V (5-19047)



--------------------------------------------------------------------------------

If any portion of the Participant’s Vested Account is payable during the period
the Plan Administrator is making its determination of the qualified status of
the domestic relations order, a separate accounting shall be made of the amount
payable. If the Plan Administrator determines the order is a qualified domestic
relations order within 18 months of the date amounts are first payable following
receipt of the order, the payable amounts shall be distributed in accordance
with the order. If the Plan Administrator does not make its determination of the
qualified status of the order within the 18-month determination period, the
payable amounts shall be distributed in the manner the Plan would distribute if
the order did not exist and the order shall apply prospectively if the Plan
Administrator later determines the order is a qualified domestic relations
order.

The Plan shall make payments or distributions required under this section by
separate benefit checks or other separate distribution to the Alternate
Payee(s).

 

RESTATEMENT DECEMBER 15, 2006   56   ARTICLE V (5-19047)



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTION OF BENEFITS

SECTION 6.01—AUTOMATIC FORMS OF DISTRIBUTION.

Unless an optional form of benefit is selected pursuant to a qualified election
within the election period (see the ELECTION PROCEDURES SECTION of this
article), the automatic form of benefit payable to or on behalf of a Participant
is determined as follows:

 

  (a) Retirement Benefits. The automatic form of retirement benefit for a
Participant who does not die before his Annuity Starting Date shall be a single
sum payment.

 

  (b) Death Benefits. The automatic form of death benefit for a Participant who
dies before his Annuity Starting Date shall be a single sum payment to the
Participant’s Beneficiary.

SECTION 6.02—OPTIONAL FORMS OF DISTRIBUTION.

 

  (a) Retirement Benefits. The only form of retirement benefit for that portion
of a Participant’s Account that is not held in the Self-Directed Brokerage
Account is a single sum payment. The optional forms of retirement benefit for
that portion of a Participant’s Account that is held in the Self-Directed
Brokerage Account are a single sum payment and a distribution in kind.

Election of an optional form is subject to the qualified election provisions of
the ELECTION PROCEDURES SECTION of this article and the distribution
requirements of Article VII.

 

  (b) Death Benefits. The only form of death benefit is a single sum payment.

SECTION 6.03—ELECTION PROCEDURES.

The Participant shall make any election under this section in writing. The Plan
Administrator may require such individual to complete and sign any necessary
documents as to the provisions to be made. Any election permitted under (a) and
(b) below shall be subject to the qualified election provisions of (c) below.

 

  (a) Retirement Benefits. A Participant may elect to have retirement benefits
from that portion of his Account which is held in the Self-Directed Brokerage
Account distributed under any of the optional forms of retirement benefit
available in the OPTIONAL FORMS OF DISTRIBUTION SECTION of this article.

 

  (b) Death Benefits. A Participant may elect his Beneficiary.

 

RESTATEMENT DECEMBER 15, 2006   57   ARTICLE VI (5-19047)



--------------------------------------------------------------------------------

  (c) Qualified Election. The Participant may make an election at any time
during the election period. The Participant may revoke the election made (or
make a new election) at any time and any number of times during the election
period. An election is effective only if it meets the consent requirements
below.

 

  (1) Election Period for Retirement Benefits. The Participant may make an
election as to retirement benefits at any time before the Annuity Starting Date.

 

  (2) Election Period for Death Benefits. A Participant may make an election as
to death benefits at any time before he dies.

 

  (3) Consent to Election. If the Participant’s Vested Account (disregarding the
portion, if any, of his Account resulting from Rollover Contributions) exceeds
$5,000, any benefit that is immediately distributable requires the consent of
the Participant.

The consent of the Participant to a benefit that is immediately distributable
must not be made before the date the Participant is provided with the notice of
the ability to defer the distribution. Such consent shall be in writing.

The consent shall not be made more than 90 days before the Annuity Starting
Date. The consent of the Participant shall not be required to the extent that a
distribution is required to satisfy Code Section 401(a)(9) or 415.

In addition, upon termination of this Plan, if the Plan does not offer an
annuity option (purchased from a commercial provider), and if the Employer (or
any entity within the same Controlled Group) does not maintain another defined
contribution plan (other than an employee stock ownership plan as defined in
Code Section 4975(e)(7)), the Participant’s Account balance will, without the
Participant’s consent, be distributed to the Participant. However, if any entity
within the same Controlled Group maintains another defined contribution plan
(other than an employee stock ownership plan as defined in Code
Section 4975(e)(7)) then the Participant’s Account will be transferred, without
the Participant’s consent, to the other plan if the Participant does not consent
to an immediate distribution.

A benefit is immediately distributable if any part of the benefit could be
distributed to the Participant before the Participant attains the older of
Normal Retirement Age or age 62.

Spousal consent is needed to name a Beneficiary other than the Participant’s
spouse. If the Participant names a Beneficiary other than his spouse, the spouse
has the right to limit consent only to a specific Beneficiary. The spouse can
relinquish such right. Such consent shall be in writing. The spouse’s consent
shall be witnessed by a plan representative or notary public. The spouse’s
consent must acknowledge the effect of the election, including that the spouse
had the right to limit consent only to a specific Beneficiary and that the
relinquishment of such right was voluntary. Unless the consent of the spouse
expressly permits designations by the Participant without a requirement of
further consent by the spouse, the spouse’s consent must be limited to the
Beneficiary, class of Beneficiaries, or contingent Beneficiary named in the
election.

 

RESTATEMENT DECEMBER 15, 2006   58   ARTICLE VI (5-19047)



--------------------------------------------------------------------------------

Spousal consent is not required, however, if the Participant establishes to the
satisfaction of the plan representative that the consent of the spouse cannot be
obtained because there is no spouse or the spouse cannot be located. A spouse’s
consent under this paragraph shall not be valid with respect to any other
spouse. A Participant may revoke a prior election without the consent of the
spouse. Any new election will require a new spousal consent, unless the consent
of the spouse expressly permits such election by the Participant without further
consent by the spouse. A spouse’s consent may be revoked at any time within the
Participant’s election period.

SECTION 6.04—NOTICE REQUIREMENTS.

Optional Forms of Retirement Benefit and Right to Defer. The Plan Administrator
shall furnish to the Participant a written explanation of the optional forms of
retirement benefit in the OPTIONAL FORMS OF DISTRIBUTION SECTION of this
article, including the material features and relative values of these options,
in a manner that would satisfy the notice requirements of Code Section 417(a)(3)
and the right of the Participant to defer distribution until the benefit is no
longer immediately distributable.

The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant no less than 30
days, and no more than 90 days, before the Annuity Starting Date.

However, distribution may begin less than 30 days after the notice described in
this subparagraph is given, provided the Plan Administrator clearly informs the
Participant that he has a right to a period of at least 30 days after receiving
the notice to consider the decision of whether or not to elect a distribution
(and if applicable, a particular distribution option), and the Participant,
after receiving the notice, affirmatively elects a distribution.

 

RESTATEMENT DECEMBER 15, 2006   59   ARTICLE VI (5-19047)



--------------------------------------------------------------------------------

ARTICLE VII

REQUIRED MINIMUM DISTRIBUTIONS

SECTION 7.01—APPLICATION.

The optional forms of distribution are only those provided in Article VI. An
optional form of distribution shall not be permitted unless it meets the
requirements of this article. The timing of any distribution must meet the
requirements of this article. Unless otherwise specified, the provisions of this
article apply to calendar years beginning after December 31, 2002.

SECTION 7.02—DEFINITIONS.

For purposes of this article, the following terms are defined:

Designated Beneficiary means the individual who is designated by the Participant
(or the Participant’s surviving spouse) as the Beneficiary of the Participant’s
interest under the Plan and who is the designated beneficiary under Code
Section 401(a)(9) and section 1.401(a)(9)-4 of the regulations.

Distribution Calendar Year means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year that contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under (b)(2) of the REQUIRED MINIMUM DISTRIBUTIONS SECTION of
this article. The required minimum distribution for the Participant’s first
Distribution Calendar Year will be made on or before the Participant’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Participant’s Required Beginning Date occurs, will be
made on or before December 31 of that Distribution Calendar Year.

5-percent Owner means a Participant who is treated as a 5-percent Owner for
purposes of this article. A Participant is treated as a 5-percent Owner for
purposes of this article if such Participant is a 5-percent owner as defined in
Code Section 416 at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70 1/2.

Once distributions have begun to a 5-percent Owner under this article, they must
continue to be distributed, even if the Participant ceases to be a 5-percent
Owner in a subsequent year.

Life Expectancy means life expectancy as computed by use of the Single Life
Table in Q&A-1 in section 1.401(a)(9)-9 of the regulations.

Participant’s Account Balance means the Account balance as of the last Valuation
Date in the calendar year immediately preceding the Distribution Calendar Year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account as of dates in the valuation
calendar year after the Valuation Date and decreased by distributions made in
the valuation calendar year after the Valuation Date. The Account balance for
the valuation calendar year includes any amounts rolled over or transferred to
the Plan either in the valuation calendar year or in the Distribution Calendar
Year if distributed or transferred in the valuation calendar year.

 

RESTATEMENT DECEMBER 15, 2006   60   ARTICLE VII (5-19047)



--------------------------------------------------------------------------------

Required Beginning Date means, for a Participant who is a 5-percent Owner,
April 1 of the calendar year following the calendar year in which he attains age
70 1/2.

Required Beginning Date means, for any Participant who is not a 5-percent Owner,
April 1 of the calendar year following the later of the calendar year in which
he attains age 70 1/2 or the calendar year in which he retires.

The preretirement age 70 1/2 distribution option is only eliminated with respect
to Participants who reach age 70 1/2 in or after a calendar year that begins
after the later of December 31, 1998, or the adoption date of the amendment
which eliminated such option. The preretirement age 70 1/2 distribution option
is an optional form of benefit under which benefits payable in a particular
distribution form (including any modifications that may be elected after
benefits begin) begin at a time during the period that begins on or after
January 1 of the calendar year in which the Participant attains age 70 1/2 and
ends April 1 of the immediately following calendar year.

The options available for Participants who are not 5-percent Owners and attained
age 70 1/2 in calendar years before the calendar year that begins after the
later of December 31, 1998, or the adoption date of the amendment which
eliminated the preretirement age 70 1/2 distribution option shall be the
following. Any such Participant attaining age 70 1/2 in years after 1995 may
elect by April 1 of the calendar year following the calendar year in which he
attained age 70 1/2 (or by December 31, 1997 in the case of a Participant
attaining age 70 1 /2 in 1996) to defer distributions until April 1 of the
calendar year following the calendar year in which he retires. Any such
Participant attaining age 70 1/2 in years prior to 1997 may elect to stop
distributions that are not purchased annuities and recommence by April 1 of the
calendar year following the calendar year in which he retires. There shall be a
new Annuity Starting Date upon recommencement.

SECTION 7.03—REQUIRED MINIMUM DISTRIBUTIONS.

 

  (a) General Rules.

 

  (1) The requirements of this article shall apply to any distribution of a
Participant’s interest and will take precedence over any inconsistent provisions
of this Plan.

 

  (2) All distributions required under this article shall be determined and made
in accordance with the regulations under Code Section 401(a)(9) and the minimum
distribution incidental benefit requirement of Code Section 401(a)(9)(G).

 

  (b) Time and Manner of Distribution.

 

  (1) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

 

RESTATEMENT DECEMBER 15, 2006   61   ARTICLE VII (5-19047)



--------------------------------------------------------------------------------

  (2) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

  (i) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later, except to the extent that
an election is made to receive distributions in accordance with the 5-year rule.
Under the 5-year rule, the Participant’s entire interest will be distributed to
the Designated Beneficiary by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

 

  (ii) If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, distributions to the Designated Beneficiary will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died, except to the extent that an election is made to
receive distributions in accordance with the 5-year rule. Under the 5-year rule,
the Participant’s entire interest will be distributed to the Designated
Beneficiary by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 

  (iii) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

  (iv) If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse are required to begin, this (b)(2),
other than (b)(2)(i), will apply as if the surviving spouse were the
Participant.

For purposes of this (b)(2) and (d) below, unless (b)(2)(iv) above applies,
distributions are considered to begin on the Participant’s Required Beginning
Date. If (b)(2)(iv) above applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under (b)(2)(i)
above. If distributions under an annuity purchased from an insurance company
irrevocably commence to the Participant before the Participant’s Required
Beginning Date (or to the Participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under (b)(2)(i)
above), the date distributions are considered to begin is the date distributions
actually commence.

 

  (3) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions will be made in accordance with (c) and (d) below. If the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Code Section 401(a)(9) and the regulations thereunder.

 

RESTATEMENT DECEMBER 15, 2006   62   ARTICLE VII (5-19047)



--------------------------------------------------------------------------------

  (c) Required Minimum Distributions During Participant’s Lifetime.

 

  (1) Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:

 

  (i) the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Q&A-2 in section
1.401(a)(9)-9 of the regulations, using the Participant’s age as of the
Participant’s birthday in the Distribution Calendar Year; or

 

  (ii) if the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Q&A-3 in section 1.401(a)(9)-9 of the regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the Distribution Calendar Year.

 

  (2) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this (c) beginning with the first Distribution Calendar Year and continuing up
to, and including, the Distribution Calendar Year that includes the
Participant’s date of death.

 

  (d) Required Minimum Distributions After Participant’s Death.

 

  (1) Death On or After Date Distributions Begin.

 

  (i) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Participant’s
Designated Beneficiary, determined as follows:

 

  A. The Participant’s remaining Life Expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

  B. If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

RESTATEMENT DECEMBER 15, 2006   63   ARTICLE VII (5-19047)



--------------------------------------------------------------------------------

  C. If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

  (ii) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

  (2) Death Before Date Distributions Begin.

 

  (i) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in (d)(1) above,
except to the extent that an election is made to receive distributions in
accordance with the 5-year rule. Under the 5-year rule, the Participant’s entire
interest will be distributed to the Designated Beneficiary by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death.

 

  (ii) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

  (iii) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under (b)(2)(i) above, this (d)(2) will apply as
if the surviving spouse were the Participant.

 

RESTATEMENT DECEMBER 15, 2006   64   ARTICLE VII (5-19047)



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION OF THE PLAN

The Employer expects to continue the Plan indefinitely but reserves the right to
terminate the Plan in whole or in part at any time upon giving written notice to
all parties concerned. Complete discontinuance of Contributions constitutes
complete termination of the Plan.

The Account of each Participant shall be 100% vested and nonforfeitable as of
the effective date of complete termination of the Plan. The Account of each
Participant who is included in the group of Participants deemed to be affected
by the partial termination of the Plan shall be 100% vested and nonforfeitable
as of the effective date of the partial termination of the Plan. The
Participant’s Vested Account shall continue to participate in the earnings
credited, expenses charged, and any appreciation or depreciation of the
Investment Fund until his Vested Account is distributed.

A Participant’s Vested Account that does not result from the Contributions
listed below may be distributed to the Participant after the effective date of
the complete termination of the Plan:

Elective Deferral Contributions

Qualified Nonelective Contributions

A Participant’s Vested Account resulting from such Contributions may be
distributed upon complete termination of the Plan, but only if neither the
Employer nor any Controlled Group member maintain another defined contribution
plan (other than an employee stock ownership plan as defined in Code
Section 4975(e)(7) or 409(a), a simplified employee pension plan as defined in
Code Section 408(k), a SIMPLE IRA plan as defined in Code Section 408(p), a plan
or contract that satisfies the requirements of Code Section 403(b), or a plan
described in Code Section 457(b) or (f)) at any time during the period beginning
on the date of complete termination of the Plan and ending 12 months after all
assets have been distributed from the Plan. Such distribution is made in a lump
sum. A distribution under this article shall be a retirement benefit and shall
be distributed to the Participant according to the provisions of Article VI.

The Participant’s entire Vested Account shall be paid in a single sum to the
Participant as of the effective date of complete termination of the Plan if
(i) the requirements for distribution of Elective Deferral Contributions in the
above paragraph are met and (ii) consent of the Participant is not required in
the ELECTION PROCEDURES SECTION of Article VI to distribute a benefit that is
immediately distributable. This is a small amounts payment. The small amounts
payment is in full settlement of all benefits otherwise payable.

Upon complete termination of the Plan, no more Employees shall become
Participants and no more Contributions shall be made.

The assets of this Plan shall not be paid to the Employer at any time, except
that, after the satisfaction of all liabilities under the Plan, any assets
remaining may be paid to the Employer. The payment may not be made if it would
contravene any provision of law.

 

RESTATEMENT DECEMBER 15, 2006   65   ARTICLE VIII (5-19047)



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATION OF THE PLAN

SECTION 9.01—ADMINISTRATION.

Subject to the provisions of this article, the Plan Administrator has complete
control of the administration of the Plan. The Plan Administrator has all the
powers necessary for it to properly carry out its administrative duties. Not in
limitation, but in amplification of the foregoing, the Plan Administrator has
complete discretion to construe or interpret the provisions of the Plan,
including ambiguous provisions, if any, and to determine all questions that may
arise under the Plan, including all questions relating to the eligibility of
Employees to participate in the Plan and the amount of benefit to which any
Participant or Beneficiary may become entitled. The Plan Administrator’s
decisions upon all matters within the scope of its authority shall be final.

Unless otherwise set out in the Plan or Annuity Contract, the Plan Administrator
may delegate recordkeeping and other duties which are necessary to assist it
with the administration of the Plan to any person or firm which agrees to accept
such duties. The Plan Administrator shall be entitled to rely upon all tables,
valuations, certificates and reports furnished by the consultant or actuary
appointed by the Plan Administrator and upon all opinions given by any counsel
selected or approved by the Plan Administrator.

The Plan Administrator shall receive all claims for benefits by Participants,
former Participants and Beneficiaries. The Plan Administrator shall determine
all facts necessary to establish the right of any Claimant to benefits and the
amount of those benefits under the provisions of the Plan. The Plan
Administrator may establish rules and procedures to be followed by Claimants in
filing claims for benefits, in furnishing and verifying proofs necessary to
determine age, and in any other matters required to administer the Plan.

SECTION 9.02—EXPENSES.

Expenses of the Plan, to the extent that the Employer does not pay such
expenses, may be paid out of the assets of the Plan provided that such payment
is consistent with ERISA. Such expenses include, but are not limited to,
expenses for bonding required by ERISA; expenses for recordkeeping and other
administrative services; fees and expenses of the Trustee or Annuity Contract;
expenses for investment education service; and direct costs that the Employer
incurs with respect to the Plan. Expenses that relate solely to a specific
Participant or Alternate Payee may be assessed against such Participant or
Alternate Payee as provided in the service and expense agreement or such other
documents duly entered into by or with regard to the Plan that govern such
matters.

SECTION 9.03—RECORDS.

All acts and determinations of the Plan Administrator shall be duly recorded.
All these records, together with other documents necessary for the
administration of the Plan, shall be preserved in the Plan Administrator’s
custody.

Writing (handwriting, typing, printing), photostating, photographing,
microfilming, magnetic impulse, mechanical or electrical recording, or other
forms of data compilation shall be acceptable means of keeping records.

 

RESTATEMENT DECEMBER 15, 2006   66   ARTICLE IX (5-19047)



--------------------------------------------------------------------------------

SECTION 9.04—INFORMATION AVAILABLE.

Any Participant in the Plan or any Beneficiary may examine copies of the Plan
description, latest annual report, any bargaining agreement, this Plan, the
Annuity Contract, or any other instrument under which the Plan was established
or is operated. The Plan Administrator shall maintain all of the items listed in
this section in its office, or in such other place or places as it may designate
in order to comply with governmental regulations. These items may be examined
during reasonable business hours. Upon the written request of a Participant or
Beneficiary receiving benefits under the Plan, the Plan Administrator shall
furnish him with a copy of any of these items. The Plan Administrator may make a
reasonable charge to the requesting person for the copy.

SECTION 9.05—CLAIM PROCEDURES.

A Claimant must submit any necessary forms and needed information when making a
claim for benefits under the Plan.

If a claim for benefits under the Plan is wholly or partially denied, the Plan
Administrator shall provide adequate written notice to the Claimant whose claim
for benefits under the Plan has been denied. The notice must be furnished within
90 days of the date that the claim is received by the Plan without regard to
whether all of the information necessary to make a benefit determination is
received. The Claimant shall be notified in writing within this initial 90-day
period if special circumstances require an extension of the time needed to
process the claim. The notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan Administrator’s decision is
expected to be rendered. In no event shall such extension exceed a period of 90
days from the end of the initial 90-day period.

The Plan Administrator’s notice to the Claimant shall: (i) specify the reason or
reasons for the denial; (ii) reference the specific Plan provisions on which the
denial is based; (iii) describe any additional material and information needed
for the Claimant to perfect his claim for benefits; (iv) explain why the
material and information is needed; and (v) inform the Claimant of the Plan’s
appeal procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on appeal.

Any appeal made by a Claimant must be made in writing to the Plan Administrator
within 60 days after receipt of the Plan Administrator’s notice of denial of
benefits. If the Claimant appeals to the Plan Administrator, the Claimant may
submit written comments, documents, records, and other information relating to
the claim for benefits. The Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits. The Plan
Administrator shall review the claim taking into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

The Plan Administrator shall provide adequate written notice to the Claimant of
the Plan’s benefit determination on review. The notice must be furnished within
60 days of the date that the request for review is received by the Plan without
regard to whether all of the information necessary to make a benefit
determination on review is received. The Claimant shall be notified in writing
within this initial 60-day period if special circumstances require an extension
of the time needed to process the claim. The notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the determination on review. In no event shall
such extension exceed a period of 60 days from the end of the initial 60-day
period.

 

RESTATEMENT DECEMBER 15, 2006   67   ARTICLE IX (5-19047)



--------------------------------------------------------------------------------

In the event the benefit determination is being made by a committee or board of
trustees that hold regularly scheduled meetings at least quarterly, the above
paragraph shall not apply. The benefit determination must be made by the date of
the meeting of the committee or board that immediately follows the Plan’s
receipt of a request for review, unless the request for review is filed within
30 days preceding the date of such meeting. In such case, the benefit
determination must be made by the date of the second meeting following the
Plan’s receipt of the request for review. The date of the receipt of the request
for review shall be determined without regard to whether all of the information
necessary to make a benefit determination on review is received. The Claimant
shall be notified in writing within this initial period if special circumstances
require an extension of the time needed to process the claim. The notice shall
indicate the special circumstances requiring an extension of time and the date
by which the committee or board expects to render the determination on review.
In no event shall such benefit determination be made later than the third
meeting of the committee or board following the Plan’s receipt of the request
for review. The Plan Administrator shall provide adequate written notice to the
Claimant of the Plan’s benefit determination on review as soon as possible, but
not later than five days after the benefit determination is made.

If the claim for benefits is wholly or partially denied on review, the Plan
Administrator’s notice to the Claimant shall: (i) specify the reason or reasons
for the denial; (ii) reference the specific Plan provisions on which the denial
is based; (iii) include a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits; and (iv) include a statement of the Claimant’s right to bring a civil
action under ERISA section 502(a).

A Claimant may authorize a representative to act on the Claimant’s behalf with
respect to a benefit claim or appeal of an adverse benefit determination. Such
authorization shall be made by completion of a form furnished for that purpose.
In the absence of any contrary direction from the Claimant, all information and
notifications to which the Claimant is entitled shall be directed to the
authorized representative.

The Plan Administrator shall perform periodic examinations, reviews, or audits
of benefit claims to determine whether claims determinations are made in
accordance with the governing Plan documents and, where appropriate, Plan
provisions have been consistently applied with respect to similarly situated
Claimants.

Disability Claim Procedures. In the case of a claim for disability benefits, the
above provisions will be modified as provided below.

If a claim for disability benefits under the Plan is wholly or partially denied,
the Plan Administrator shall provide adequate written notice to the Claimant
whose claim for benefits under the Plan has been denied. The notice must be
furnished within 45 days of the date that the claim is received by the Plan
without regard to whether all of the information necessary to make a benefit
determination is received. The period for furnishing the notice may be extended
for up to 30 days if the Plan Administrator both determines an extension is
necessary due to matters beyond the control of the Plan and notifies the
Claimant in writing within this initial 45-day period. The notice shall indicate
the circumstances requiring the extension of time and the date by which the Plan
expects to render a decision. If prior to the end of the first 30-day extension
period, the Plan Administrator determines that, due to matters beyond the
control of the Plan, a decision cannot be rendered within that extension period,
the period may be extended for up to an additional 30 days, provided the Plan
Administrator notifies the Claimant in writing, within the first 30-day
extension period, of the circumstances

 

RESTATEMENT DECEMBER 15, 2006   68   ARTICLE IX (5-19047)



--------------------------------------------------------------------------------

requiring the extension and the date by which the Plan expects to render a
decision. In the case of any extension, the notice of extension shall
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues. The Claimant shall be afforded at
least 45 days within which to provide the specified information.

In the event that a period of time is extended due to a Claimant’s failure to
submit information necessary to decide a claim, the period for making the
benefit determination shall be tolled from the date on which the notification of
the extension is sent to the Claimant until the date on which the Claimant
responds to the request for additional information.

The Plan Administrator’s notice to the Claimant shall: (i) specify the reason or
reasons for the denial; (ii) reference the specific Plan provisions on which the
denial is based; (iii) describe any additional material and information needed
for the Claimant to perfect his claim for benefits; (iv) explain why the
material and information is needed; (v) inform the Claimant of the Plan’s appeal
procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on appeal; (vi) provide the
Claimant with any internal rule, guideline, protocol, or other similar criterion
that was relied upon in making the adverse determination or a statement that
such rule, guideline, protocol, or other similar criterion was relied upon and a
copy will be provided free of charge upon request; and (vii) provide the
Claimant with an explanation of any scientific or clinical judgment for the
determination if benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit or a statement that the
benefit is based on such an exclusion or limit and such explanation will be
provided free of charge.

Any appeal made by a Claimant must be made in writing to the Plan Administrator
within 180 days after receipt of the Plan Administrator’s notice of denial of
benefits. The Claimant may submit written comments, documents, records, and
other information relating to the claim for benefits. The Claimant shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant’s claim
for benefits. The Plan Administrator shall review the claim taking into account
all comments, documents, records, and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The review shall
not afford deference to the initial adverse benefit determination and shall be
conducted by an appropriate named fiduciary who is neither the individual who
made the adverse benefit determination that is the subject of the appeal, nor
the subordinate of such individual. If the adverse benefit determination is
based in whole or in part on a medical judgment, the appropriate named fiduciary
shall consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment. Such
health care professional shall be an individual who is neither an individual who
was consulted in connection with the adverse benefit determination that is the
subject of the appeal, nor the subordinate of such individual. The Claimant
shall be provided with the identity of medical or vocational experts whose
advise was obtained on behalf of the Plan in connection with the adverse benefit
determination, without regard to whether the advice was relied on.

The Plan Administrator shall provide adequate written notice to the Claimant of
the Plan’s benefit determination on review. The notice must be furnished within
45 days of the date that the request for review is received by the Plan without
regard to whether all of the information necessary to make a benefit
determination on review is received. The Claimant shall be notified in writing
within this initial 45-day period if special circumstances require an extension
of the time needed to process the claim. The notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the determination on review. In no event shall
such extension exceed a period of 45 days from the end of the initial 45-day
period.

 

RESTATEMENT DECEMBER 15, 2006   69   ARTICLE IX (5-19047)



--------------------------------------------------------------------------------

In the event the benefit determination is being made by a committee or board of
trustees that hold regularly scheduled meetings at least quarterly, the above
paragraph shall not apply. The benefit determination must be made by the date of
the meeting of the committee or board that immediately follows the Plan’s
receipt of a request for review, unless the request for review is filed within
30 days preceding the date of such meeting. In such case, the benefit
determination must be made by the date of the second meeting following the
Plan’s receipt of the request for review. The date of the receipt of the request
for review shall be determined without regard to whether all of the information
necessary to make a benefit determination on review is received. The Claimant
shall be notified in writing within this initial period if special circumstances
require an extension of the time needed to process the claim. The notice shall
indicate the special circumstances requiring an extension of time and the date
by which the committee or board expects to render the determination on review.
In no event shall such benefit determination be made later than the third
meeting of the committee or board following the Plan’s receipt of the request
for review. The Plan Administrator shall provide adequate written notice to the
Claimant of the Plan’s benefit determination on review as soon as possible, but
not later than five days after the benefit determination is made.

To the extent that a period of time is extended due to a Claimant’s failure to
submit information necessary to decide a claim, the period for making the
benefit determination on review shall be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information.

If the claim for disability benefits is wholly or partially denied on review,
the Plan Administrator’s notice to the Claimant shall: (i) specify the reason or
reasons for the denial; (ii) reference the specific Plan provisions on which the
denial is based; (iii) include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant’s claim
for benefits; (iv) include a statement of the Claimant’s right to bring a civil
action under ERISA section 502(a); (v) provide the Claimant with any internal
rule, guideline, protocol, or other similar criterion that was relied upon in
making the adverse determination or a statement that such rule, guideline,
protocol, or other similar criterion was relied upon and a copy will be provided
free of charge upon request; (vi) provide the Claimant with an explanation of
any scientific or clinical judgment for the determination if benefit
determination is based on a medical necessity or experimental treatment or
similar exclusion or limit or a statement that the benefit is based on such an
exclusion or limit and such explanation will be provided free of charge; and
(vii) provide the Claimant with the following statement: “You and your plan may
have other voluntary alternative dispute resolution options, such as mediation.
One way to find out what may be available is to contact your local U.S.
Department of Labor Office and your State insurance regulatory agency.”

SECTION 9.06—DELEGATION OF AUTHORITY.

All or any part of the administrative duties and responsibilities under this
article may be delegated by the Plan Administrator to a retirement committee.
The duties and responsibilities of the retirement committee shall be set out in
a separate written agreement.

 

RESTATEMENT DECEMBER 15, 2006   70   ARTICLE IX (5-19047)



--------------------------------------------------------------------------------

SECTION 9.07—EXERCISE OF DISCRETIONARY AUTHORITY.

The Employer, Plan Administrator, and any other person or entity who has
authority with respect to the management, administration, or investment of the
Plan may exercise that authority in its/his full discretion, subject only to the
duties imposed under ERISA. This discretionary authority includes, but is not
limited to, the authority to make any and all factual determinations and
interpret all terms and provisions of the Plan documents relevant to the issue
under consideration. The exercise of authority will be binding upon all persons;
will be given deference in all courts of law to the greatest extent allowed
under law; and will not be overturned or set aside by any court of law unless
found to be arbitrary and capricious or made in bad faith.

SECTION 9.08—TRANSACTION PROCESSING.

Transactions (including, but not limited to, investment directions, trades,
loans, and distributions) shall be processed as soon as administratively
practicable after proper directions are received from the Participant or other
parties. No guarantee is made by the Plan, Plan Administrator, Trustee, Insurer,
or Employer that such transactions will be processed on a daily or other basis,
and no guarantee is made in any respect regarding the processing time of such
transactions.

Notwithstanding any other provision of the Plan, the Employer, the Plan
Administrator, or the Trustee reserve the right to not value an investment
option on any given Valuation Date for any reason deemed appropriate by the
Employer, the Plan Administrator, or the Trustee.

Administrative practicality will be determined by legitimate business factors
(including, but not limited to, failure of systems or computer programs, failure
of the means of the transmission of data, force majeure, the failure of a
service provider to timely receive values or prices, and correction for errors
or omissions or the errors or omissions of any service provider) and in no event
will be deemed to be less than 14 days. The processing date of a transaction
shall be binding for all purposes of the Plan and considered the applicable
Valuation Date for any transaction.

SECTION 9.09—VOTING AND TENDER OF SELF-DIRECTED BROKERAGE ACCOUNTS.

Rights of ownership of securities held in the Self-Directed Brokerage Account,
including voting rights, tender rights, and rights to exercise exchange offers,
shall be passed through to the Participant with respect to whom the
Self-Directed Brokerage Account was established. These rights shall be exercised
by the Participant through the mechanism (including the course of dealing and
practices and procedures) established by the Trustee under the Trust Agreement
for the exercise of such rights and in accordance with the Self-Directed
Brokerage Account documents.

 

RESTATEMENT DECEMBER 15, 2006   71   ARTICLE IX (5-19047)



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

SECTION 10.01—AMENDMENTS.

The Employer may amend this Plan at any time, including any remedial retroactive
changes (within the time specified by Internal Revenue Service regulations), to
comply with any law or regulation issued by any governmental agency to which the
Plan is subject.

An amendment may not diminish or adversely affect any accrued interest or
benefit of Participants or their Beneficiaries nor allow reversion or diversion
of Plan assets to the Employer at any time, except as may be required to comply
with any law or regulation issued by any governmental agency to which the Plan
is subject.

No amendment to this Plan shall be effective to the extent that it has the
effect of decreasing a Participant’s accrued benefit. However, a Participant’s
Account may be reduced to the extent permitted under Code Section 412(c)(8). For
purposes of this paragraph, a Plan amendment that has the effect of decreasing a
Participant’s Account with respect to benefits attributable to service before
the amendment shall be treated as reducing an accrued benefit. Furthermore, if
the vesting schedule of the Plan is amended, in the case of an Employee who is a
Participant as of the later of the date such amendment is adopted or the date it
becomes effective, the nonforfeitable percentage (determined as of such date) of
such Employee’s right to his employer-derived accrued benefit shall not be less
than his percentage computed under the Plan without regard to such amendment.

No amendment to the Plan shall be effective to eliminate or restrict an optional
form of benefit with respect to benefits attributable to service before the
amendment except as provided in the MERGERS AND DIRECT TRANSFERS SECTION of this
article and below:

 

  (a) The Plan is amended to eliminate or restrict the ability of a Participant
to receive payment of his Account balance under a particular optional form of
benefit and the amendment provides a single sum distribution form that is
otherwise identical to the optional form of benefit eliminated or restricted. A
single sum distribution form is otherwise identical only if it is identical in
all respects to the eliminated or restricted optional form of benefit (or would
be identical except that it provides greater rights to the Participant) except
with respect to the timing of payments after commencement.

 

  (b) The Plan is amended to eliminate or restrict in-kind distributions and the
conditions in Q&A- 2(b)(2)(iii) in section 1.411(d)-4 of the regulations are
met.

If, as a result of an amendment, an Employer Contribution is removed that is not
100% immediately vested when made, the applicable vesting schedule shall remain
in effect after the date of such amendment. The Participant shall not become
immediately 100% vested in such Contributions as a result of the elimination of
such Contribution except as otherwise specifically provided in the Plan.

An amendment shall not decrease a Participant’s vested interest in the Plan. If
an amendment to the Plan, or a deemed amendment in the case of a change in
top-heavy status of the Plan as provided in the MODIFICATION OF VESTING
REQUIREMENTS SECTION of Article XI, changes the computation of the

 

RESTATEMENT DECEMBER 15, 2006   72   ARTICLE X (5-19047)



--------------------------------------------------------------------------------

percentage used to determine that portion of a Participant’s Account
attributable to Employer Contributions which is nonforfeitable (whether directly
or indirectly), each Participant or former Participant

 

  (c) who has completed at least three Years of Service on the date the election
period described below ends (five Years of Service if the Participant does not
have at least one Hour of Service in a Plan Year beginning after December 31,
1988) and

 

  (d) whose nonforfeitable percentage will be determined on any date after the
date of the change

may elect, during the election period, to have the nonforfeitable percentage of
his Account that results from Employer Contributions determined without regard
to the amendment. This election may not be revoked. If after the Plan is
changed, the Participant’s nonforfeitable percentage will at all times be as
great as it would have been if the change had not been made, no election needs
to be provided. The election period shall begin no later than the date the Plan
amendment is adopted, or deemed adopted in the case of a change in the top-heavy
status of the Plan, and end no earlier than the 60th day after the latest of the
date the amendment is adopted (deemed adopted) or becomes effective, or the date
the Participant is issued written notice of the amendment (deemed amendment) by
the Employer or the Plan Administrator.

SECTION 10.02—DIRECT ROLLOVERS.

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this section, a Distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.

In the event of a mandatory distribution of an Eligible Rollover Distribution
greater than $1,000 in accordance with the SMALL AMOUNTS SECTION of this article
(or which is a small amounts payment under Article VIII at complete termination
of the Plan), if the Participant does not elect to have such distribution paid
directly to an Eligible Retirement Plan specified by the Participant in a Direct
Rollover or to receive the distribution directly, the Plan Administrator will
pay the distribution in a Direct Rollover to an individual retirement plan
designated by the Plan Administrator.

In the event of any other Eligible Rollover Distribution to a Distributee in
accordance with the SMALL AMOUNTS SECTION of this article (or which is a small
amounts payment under Article VIII at complete termination of the Plan), if the
Distributee does not elect to have such distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a Direct Rollover or to
receive the distribution directly, the Plan Administrator will pay the
distribution to the Distributee.

A mandatory distribution is a distribution to a Participant that is made without
the Participant’s consent and is made to the Participant before he attains the
older of age 62 or his Normal Retirement Age.

SECTION 10.03—MERGERS AND DIRECT TRANSFERS.

The Plan may not be merged or consolidated with, nor have its assets or
liabilities transferred to, any other retirement plan, unless each Participant
in this Plan would (if that plan then terminated) receive a benefit immediately
after the merger, consolidation, or transfer which is equal to or greater than
the benefit the Participant would have been entitled to receive immediately
before the merger, consolidation, or transfer (if this Plan had then
terminated). The Employer may enter into merger agreements or direct transfer of
assets

 

RESTATEMENT DECEMBER 15, 2006   73   ARTICLE X (5-19047)



--------------------------------------------------------------------------------

agreements with the employers under other retirement plans which are qualifiable
under Code Section 401(a), including an elective transfer, and may accept the
direct transfer of plan assets, or may transfer plan assets, as a party to any
such agreement. The Employer shall not consent to, or be a party to a merger,
consolidation, or transfer of assets with a plan which is subject to the
survivor annuity requirements of Code Section 401(a)(11) if such action would
result in a survivor annuity feature being maintained under this Plan. The
Employer will not transfer any amounts attributable to elective deferral
contributions, qualified matching contributions, and qualified nonelective
contributions unless the transferee plan provides that the limitations of
section 1.401(k)-1(d) of the regulations shall apply to such amounts (including
post-transfer earnings thereon), unless the amounts could have been distributed
at the time of the transfer (other than for hardship), and the transfer is an
elective transfer described in Q&A-3(b)(1) in section 1.411(d)-4 of the
regulations.

Notwithstanding any provision of the Plan to the contrary, to the extent any
optional form of benefit under the Plan permits a distribution prior to the
Employee’s retirement, death, disability, or Severance from Employment, and
prior to plan termination, the optional form of benefit is not available with
respect to benefits attributable to assets (including the post-transfer earnings
thereon) and liabilities that are transferred, within the meaning of Code
Section 414(l), to this Plan from a money purchase pension plan qualified under
Code Section 401(a) (other than any portion of those assets and liabilities
attributable to voluntary employee contributions). The limitations of section
1.401(k)-1(d) of the regulations applicable to elective deferral contributions,
qualified matching contributions, and qualified nonelective contributions shall
continue to apply to any amounts attributable to such contributions (including
post-transfer earnings thereon) transferred to this Plan, unless the amounts
could have been distributed at the time of the transfer (other than for
hardship), and the transfer is an elective transfer described in Q&A-3(b)(1) in
section 1.411(d)-4 of the regulations.

The Plan may accept a direct transfer of plan assets on behalf of an Eligible
Employee. If the Eligible Employee is not an Active Participant when the
transfer is made, the Eligible Employee shall be deemed to be an Active
Participant only for the purpose of investment and distribution of the
transferred assets. Employer Contributions shall not be made for or allocated to
the Eligible Employee, until the time he meets all of the requirements to become
an Active Participant.

The Plan shall hold, administer, and distribute the transferred assets as a part
of the Plan. The Plan shall maintain a separate account for the benefit of the
Employee on whose behalf the Plan accepted the transfer in order to reflect the
value of the transferred assets.

Unless a transfer of assets to the Plan is an elective transfer as described
below, the Plan shall apply the optional forms of benefit protections described
in the AMENDMENTS SECTION of this article to all transferred assets.

A Participant’s protected benefits may be eliminated upon transfer between
qualified defined contribution plans if the conditions in Q&A-3(b)(1) in section
1.411(d)-4 of the regulations are met. The transfer must meet all of the other
applicable qualification requirements.

A Participant’s protected benefits may be eliminated upon transfer between
qualified plans (both defined benefit and defined contribution) if the
conditions in Q&A-3(c)(1) in section 1.411(d)-4 of the regulations are met.
Beginning January 1, 2002, if the Participant is eligible to receive an
immediate distribution of his entire nonforfeitable accrued benefit in a single
sum distribution that would consist entirely of an eligible rollover
distribution under Code Section 401(a)(31), such transfer will be accomplished
as a direct rollover under Code Section 401(a)(31). The rules applicable to
distributions under the plan would apply to the transfer, but the transfer would
not be treated as a distribution for purposes of the minimum distribution
requirements of Code Section 401(a)(9).

 

RESTATEMENT DECEMBER 15, 2006   74   ARTICLE X (5-19047)



--------------------------------------------------------------------------------

SECTION 10.04—PROVISIONS RELATING TO THE INSURER AND OTHER PARTIES.

The obligations of an Insurer shall be governed solely by the provisions of the
Annuity Contract. The Insurer shall not be required to perform any act not
provided in or contrary to the provisions of the Annuity Contract. Each Annuity
Contract when purchased shall comply with the Plan. See the CONSTRUCTION SECTION
of this article.

Any issuer or distributor of investment contracts or securities is governed
solely by the terms of its policies, written investment contract, prospectuses,
security instruments, and any other written agreements entered into with the
Trustee with regard to such investment contracts or securities.

Such Insurer, issuer or distributor is not a party to the Plan, nor bound in any
way by the Plan provisions. Such parties shall not be required to look to the
terms of this Plan, nor to determine whether the Employer, the Plan
Administrator, the Trustee, or the Named Fiduciary have the authority to act in
any particular manner or to make any contract or agreement.

Until notice of any amendment or termination of this Plan or a change in Trustee
has been received by the Insurer at its home office or an issuer or distributor
at their principal address, they are and shall be fully protected in assuming
that the Plan has not been amended or terminated and in dealing with any party
acting as Trustee according to the latest information which they have received
at their home office or principal address.

SECTION 10.05—EMPLOYMENT STATUS.

Nothing contained in this Plan gives an Employee the right to be retained in the
Employer’s employ or to interfere with the Employer’s right to discharge any
Employee.

SECTION 10.06—RIGHTS TO PLAN ASSETS.

An Employee shall not have any right to or interest in any assets of the Plan
upon termination of employment or otherwise except as specifically provided
under this Plan, and then only to the extent of the benefits payable to such
Employee according to the Plan provisions.

Any final payment or distribution to a Participant or his legal representative
or to any Beneficiaries of such Participant under the Plan provisions shall be
in full satisfaction of all claims against the Plan, the Named Fiduciary, the
Plan Administrator, the Insurer, the Trustee, and the Employer arising under or
by virtue of the Plan.

SECTION 10.07—BENEFICIARY.

Each Participant may name a Beneficiary to receive any death benefit that may
arise out of his participation in the Plan. The Participant may change his
Beneficiary from time to time. Unless a qualified election has been made, for
purposes of distributing any death benefits before the Participant’s Retirement
Date, the Beneficiary of a Participant who has a spouse shall be the
Participant’s spouse. The Participant’s Beneficiary designation and any change
of Beneficiary shall be subject to the provisions of the ELECTION PROCEDURES
SECTION of Article VI.

 

RESTATEMENT DECEMBER 15, 2006   75   ARTICLE X (5-19047)



--------------------------------------------------------------------------------

It is the responsibility of the Participant to give written notice to the Plan
Administrator of the name of the Beneficiary on a form furnished for that
purpose. The Plan Administrator shall maintain records of Beneficiary
designations for Participants before their Retirement Dates. However, the Plan
Administrator may delegate to another party the responsibility of maintaining
records of Beneficiary designations. In that event, the written designations
made by Participants shall be filed with such other party. If a party other than
the Insurer maintains the records of Beneficiary designations and a Participant
dies before his Retirement Date, such other party shall certify to the Insurer
the Beneficiary designation on its records for the Participant.

If there is no Beneficiary named or surviving when a Participant dies, the
Participant’s Beneficiary shall be the Participant’s surviving spouse, or where
there is no surviving spouse, the executor or administrator of the Participant’s
estate.

SECTION 10.08—NONALIENATION OF BENEFITS.

Benefits payable under the Plan are not subject to the claims of any creditor of
any Participant, Beneficiary or spouse. A Participant, Beneficiary or spouse
does not have any rights to alienate, anticipate, commute, pledge, encumber, or
assign such benefits, except in the case of a loan as provided in the LOANS TO
PARTICIPANTS SECTION of Article V. The preceding sentences shall also apply to
the creation, assignment, or recognition of a right to any benefit payable with
respect to a Participant according to a domestic relations order, unless such
order is determined by the Plan Administrator to be a qualified domestic
relations order, as defined in Code Section 414(p), or any domestic relations
order entered before January 1, 1985. The preceding sentences shall not apply to
any offset of a Participant’s benefits provided under the Plan against an amount
the Participant is required to pay the Plan with respect to a judgment, order,
or decree issued, or a settlement entered into, on or after August 5, 1997,
which meets the requirements of Code Sections 401(a)(13)(C) or (D).

SECTION 10.09—CONSTRUCTION.

The validity of the Plan or any of its provisions is determined under and
construed according to Federal law and, to the extent permissible, according to
the laws of the state in which the Employer has its principal office. In case
any provision of this Plan is held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan, and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included.

In the event of any conflict between the provisions of the Plan and the terms of
any Annuity Contract issued hereunder, the provisions of the Plan control.

SECTION 10.10—LEGAL ACTIONS.

No person employed by the Employer; no Participant, former Participant, or their
Beneficiaries; nor any other person having or claiming to have an interest in
the Plan is entitled to any notice of process. A final judgment entered in any
such action or proceeding shall be binding and conclusive on all persons having
or claiming to have an interest in the Plan.

 

RESTATEMENT DECEMBER 15, 2006   76   ARTICLE X (5-19047)



--------------------------------------------------------------------------------

SECTION 10.11—SMALL AMOUNTS.

If consent of the Participant is not required for a benefit that is immediately
distributable in the ELECTION PROCEDURES SECTION of Article VI, a Participant’s
entire Vested Account shall be paid in a single sum as of the earliest of his
Retirement Date, the date he dies, or the date he has a Severance from
Employment for any other reason (the date the Employer provides notice to the
record keeper of the Plan of such event, if later). For purposes of this
section, if the Participant’s Vested Account is zero, the Participant shall be
deemed to have received a distribution of such Vested Account. If a Participant
would have received a distribution under the first sentence of this paragraph
but for the fact that the Participant’s consent was needed to distribute a
benefit which is immediately distributable, and if at a later time consent would
not be needed to distribute a benefit that is immediately distributable and such
Participant has not again become an Employee, such Vested Account shall be paid
in a single sum. This is a small amounts payment.

If a small amounts payment is made as of the date the Participant dies, the
small amounts payment shall be made to the Participant’s Beneficiary. If a small
amounts payment is made while the Participant is living, the small amounts
payment shall be made to the Participant. The small amounts payment is in full
settlement of all benefits otherwise payable.

No other small amounts payments shall be made.

SECTION 10.12—WORD USAGE.

The masculine gender, where used in this Plan, shall include the feminine gender
and the singular words, where used in this Plan, shall include the plural,
unless the context indicates otherwise.

The words “in writing” and “written,” where used in this Plan, shall include any
other forms, such as voice response or other electronic system, as permitted by
any governmental agency to which the Plan is subject.

SECTION 10.13—CHANGE IN SERVICE METHOD.

 

  (a) Change of Service Method Under This Plan. If this Plan is amended to
change the method of crediting service from the elapsed time method to the hours
method for any purpose under this Plan, the Employee’s service shall be equal to
the sum of (1), (2), and (3) below:

 

  (1) The number of whole years of service credited to the Employee under the
Plan as of the date the change is effective.

 

  (2)

One year of service for the computation period in which the change is effective
if he is credited with the required number of Hours of Service. For that portion
of the computation period ending on the date of the change (for the first day of
the computation period if the change is made on the first day of the computation
period), the Employee will be credited with the greater of (i) his actual Hours
of Service or (ii) the number of Hours of Service that is equivalent to the
fractional part of a year of elapsed time service credited as of the date of the
change, if any. In determining the equivalent Hours of Service, the Employee
shall be credited with 190 Hours of Service for each month and any fractional
part of a month in

 

RESTATEMENT DECEMBER 15, 2006   77   ARTICLE X (5-19047)



--------------------------------------------------------------------------------

 

such fractional part of a year. The number of months and any fractional part of
a month shall be determined by multiplying the fractional part of a year,
expressed as a decimal, by 12. For the remaining portion of the computation
period (the period beginning on the second day of the computation period and
ending on the last day of the computation period if the change is made on the
first day of the computation period), the Employee will be credited with his
actual Hours of Service.

 

  (3) The Employee’s service determined under this Plan using the hours method
after the end of the computation period in which the change in service method
was effective.

If this Plan is amended to change the method of crediting service from the hours
method to the elapsed time method for any purpose under this Plan, the
Employee’s service shall be equal to the sum of (4), (5), and (6) below:

 

  (4) The number of whole years of service credited to the Employee under the
Plan as of the beginning of the computation period in which the change in
service method is effective.

 

  (5) The greater of (i) the service that would be credited to the Employee for
that entire computation period using the elapsed time method or (ii) the service
credited to him under the Plan as of the date the change is effective.

 

  (6) The Employee’s service determined under this Plan using the elapsed time
method after the end of the applicable computation period in which the change in
service method was effective.

 

  (b) Transfers Between Plans with Different Service Methods. If an Employee has
been a participant in another plan of the Employer that credited service under
the elapsed time method for any purpose that under this Plan is determined using
the hours method, then the Employee’s service shall be equal to the sum of (1),
(2), and (3) below:

 

  (1) The number of whole years of service credited to the Employee under the
other plan as of the date he became an Eligible Employee under this Plan.

 

  (2) One year of service for the applicable computation period in which he
became an Eligible Employee if he is credited with the required number of Hours
of Service. For that portion of such computation period ending on the date he
became an Eligible Employee (for the first day of such computation period if he
became an Eligible Employee on the first day of such computation period), the
Employee will be credited with the greater of (i) his actual Hours of Service or
(ii) the number of Hours of Service that is equivalent to the fractional part of
a year of elapsed time service credited as of the date he became an Eligible
Employee, if any. In determining the equivalent Hours of Service, the Employee
shall be credited with 190 Hours of Service for each month and any fractional
part of a month in such fractional part of a year. The number of months and any
fractional part of a month shall be determined by multiplying the fractional
part of a year, expressed as a decimal, by 12. For the remaining portion of such
computation period (the period beginning on the second day of such computation
period and ending on the last day of such computation period if he became an
Eligible Employee on the first day of such computation period), the Employee
will be credited with his actual Hours of Service.

 

RESTATEMENT DECEMBER 15, 2006   78   ARTICLE X (5-19047)



--------------------------------------------------------------------------------

  (3) The Employee’s service determined under this Plan using the hours method
after the end of the computation period in which he became an Eligible Employee.

If an Employee has been a participant in another plan of the Employer that
credited service under the hours method for any purpose that under this Plan is
determined using the elapsed time method, then the Employee’s service shall be
equal to the sum of (4), (5), and (6) below:

 

  (4) The number of whole years of service credited to the Employee under the
other plan as of the beginning of the computation period under that plan in
which he became an Eligible Employee under this Plan.

 

  (5) The greater of (i) the service that would be credited to the Employee for
that entire computation period using the elapsed time method or (ii) the service
credited to him under the other plan as of the date he became an Eligible
Employee under this Plan.

 

  (6) The Employee’s service determined under this Plan using the elapsed time
method after the end of the applicable computation period under the other plan
in which he became an Eligible Employee.

If an Employee has been a participant in a Controlled Group member’s plan that
credited service under a different method than is used in this Plan, in order to
determine entry and vesting, the provisions in (b) above shall apply as though
the Controlled Group member’s plan was a plan of the Employer.

Any modification of service contained in this Plan shall be applicable to the
service determined pursuant to this section.

SECTION 10.14—MILITARY SERVICE.

Notwithstanding any provision of this Plan to the contrary, the Plan shall
provide contributions, benefits, and service credit with respect to qualified
military service in accordance with Code Section 414(u). Loan repayments shall
be suspended under this Plan as permitted under Code Section 414(u).

 

RESTATEMENT DECEMBER 15, 2006   79   ARTICLE X (5-19047)



--------------------------------------------------------------------------------

ARTICLE XI

TOP-HEAVY PLAN REQUIREMENTS

SECTION 11.01—APPLICATION.

The provisions of this article shall supersede all other provisions in the Plan
to the contrary. The provisions of this article shall apply for purposes of
determining whether the Plan is a Top-heavy Plan for Plan Years beginning after
December 31, 2001, and whether the Plan satisfies the minimum benefit
requirements of Code Section 416(c) for such years.

For the purpose of applying the Top-heavy Plan requirements of this article, all
members of the Controlled Group shall be treated as one Employer. The term
Employer, as used in this article, shall be deemed to include all members of the
Controlled Group, unless the term as used clearly indicates only the Employer is
meant.

The accrued benefit or account of a participant that results from deductible
employee contributions shall not be included for any purpose under this article.

The minimum vesting and contribution provisions of the MODIFICATION OF VESTING
REQUIREMENTS and MODIFICATION OF CONTRIBUTIONS SECTIONS of this article shall
not apply to any Employee who is included in a group of Employees covered by a
collective bargaining agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and one or more
employers, including the Employer, if there is evidence that retirement benefits
were the subject of good faith bargaining between such representatives. For this
purpose, the term “employee representatives” does not include any organization
more than half of whose members are employees who are owners, officers, or
executives.

SECTION 11.02—DEFINITIONS.

For purposes of this article the following terms are defined:

Aggregation Group means:

 

  (a) each of the Employer’s qualified plans in which a Key Employee is a
participant during the Plan Year containing the Determination Date (regardless
of whether the plans have terminated) or one of the four preceding Plan Years,

 

  (b) each of the Employer’s other qualified plans which allows the plan(s)
described in (a) above to meet the nondiscrimination requirement of Code
Section 401(a)(4) or the minimum coverage requirement of Code Section 410, and

 

  (c) any of the Employer’s other qualified plans not included in (a) or
(b) above which the Employer desires to include as part of the Aggregation
Group. Such a qualified plan shall be included only if the Aggregation Group
would continue to satisfy the requirements of Code Sections 401(a)(4) and 410.

 

RESTATEMENT DECEMBER 15, 2006   80   ARTICLE XI (5-19047)



--------------------------------------------------------------------------------

The plans in (a) and (b) above constitute the “required” Aggregation Group. The
plans in (a), (b), and (c) above constitute the “permissive” Aggregation Group.

Compensation means compensation as defined in the CONTRIBUTION LIMITATION
SECTION of Article III.

Determination Date means as to any plan, for any plan year subsequent to the
first plan year, the last day of the preceding plan year. For the first plan
year of the plan, the Determination Date is the last day of that year.

Key Employee means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date is:

 

  (a) an officer of the Employer having an annual Compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002),

 

  (b) a 5-percent owner of the Employer, or

 

  (c) a 1-percent owner of the Employer having an annual Compensation of more
than $150,000.

The determination of who is a Key Employee shall be made according to Code
Section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.

Nonkey Employee means any Employee who is not a Key Employee.

Top-heavy Plan means a plan that is top-heavy for any plan year. This Plan shall
be top-heavy if any of the following conditions exist:

 

  (a) The Top-heavy Ratio for this Plan exceeds 60 percent and this Plan is not
part of any required Aggregation Group or permissive Aggregation Group.

 

  (b) This Plan is a part of a required Aggregation Group, but not part of a
permissive Aggregation Group, and the Top-heavy Ratio for the required
Aggregation Group exceeds 60 percent.

 

  (c) This Plan is a part of a required Aggregation Group and part of a
permissive Aggregation Group and the Top-heavy Ratio for the permissive
Aggregation Group exceeds 60 percent.

Top-heavy Ratio means:

 

  (a)

If the Employer maintains one or more defined contribution plans (including any
simplified employee pension plan) and the Employer has not maintained any
defined benefit plan which during the five-year period ending on the
Determination Date(s) has or has had accrued benefits, the Top-heavy Ratio for
this Plan alone or for the required or permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the account
balances of all Key Employees as of the Determination Date(s) (including any
part of any account balance distributed in the one-year period ending on the
Determination Date(s) and distributions under a terminated plan which if it had
not been terminated would have been required to be included in the Aggregation
Group), and the denominator of which is the sum of all account balances
(including

 

RESTATEMENT DECEMBER 15, 2006   81   ARTICLE XI (5-19047)



--------------------------------------------------------------------------------

 

any part of any account balance distributed in the one-year period ending on the
Determination Date(s) and distributions under a terminated plan which if it had
not been terminated would have been required to be included in the Aggregation
Group), both computed in accordance with Code Section 416 and the regulations
thereunder. In the case of a distribution made for a reason other than Severance
from Employment, death, or disability, this provision shall be applied by
substituting “five-year period” for “one-year period.” Both the numerator and
denominator of the Top-heavy Ratio are increased to reflect any contribution not
actually made as of the Determination Date, but which is required to be taken
into account on that date under Code Section 416 and the regulations thereunder.

 

  (b) If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer maintains or
has maintained one or more defined benefit plans which during the five-year
period ending on the Determination Date(s) has or has had accrued benefits, the
Top-heavy Ratio for any required or permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the account
balances under the aggregated defined contribution plan or plans of all Key
Employees determined in accordance with (a) above, and the present value of
accrued benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all participants, determined in accordance with (a) above, and the
present value of accrued benefits under the defined benefit plan or plans for
all participants as of the Determination Date(s), all determined in accordance
with Code Section 416 and the regulations thereunder. The accrued benefits under
a defined benefit plan in both the numerator and denominator of the Top-heavy
Ratio are increased for any distribution of an accrued benefit made in the
one-year period ending on the Determination Date (and distributions under a
terminated plan which if it had not been terminated would have been required to
be included in the Aggregation Group). In the case of a distribution made for a
reason other than Severance from Employment, death, or disability, this
provision shall be applied by substituting “five-year period” for “one-year
period.”

 

  (c) For purposes of (a) and (b) above, the value of account balances and the
present value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code Section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan. The
account balances and accrued benefits of a participant (i) who is not a Key
Employee but who was a Key Employee in a prior year or (ii) who has not been
credited with at least one hour of service with any employer maintaining the
plan at any time during the one-year period ending on the Determination Date
will be disregarded. The calculation of the Top-heavy Ratio and the extent to
which distributions, rollovers, and transfers are taken into account will be
made in accordance with Code Section 416 and the regulations thereunder.
Deductible employee contributions will not be taken into account for purposes of
computing the Top-heavy Ratio. When aggregating plans, the value of account
balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.

The accrued benefit of a participant other than a Key Employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code
Section 411(b)(1)(C).

 

RESTATEMENT DECEMBER 15, 2006   82   ARTICLE XI (5-19047)



--------------------------------------------------------------------------------

SECTION 11.03—MODIFICATION OF VESTING REQUIREMENTS.

If a Participant’s Vesting Percentage determined under Article I is not at least
as great as his Vesting Percentage would be if it were determined under a
schedule permitted in Code Section 416, the following shall apply. During any
Plan Year in which the Plan is a Top-heavy Plan, the Participant’s Vesting
Percentage shall be the greater of the Vesting Percentage determined under
Article I or the schedule below.

 

VESTING SERVICE
(whole years)

   NONFORFEITABLE
PERCENTAGE.

Less than 3

   0

3 or more

   100

The schedule above shall not apply to Participants who are not credited with an
Hour of Service after the Plan first becomes a Top-heavy Plan. The Vesting
Percentage determined above applies to the portion of the Participant’s Account
that is multiplied by a Vesting Percentage to determine his Vested Account,
including benefits accrued before the effective date of Code Section 416 and
benefits accrued before this Plan became a Top-heavy Plan.

If, in a later Plan Year, this Plan is not a Top-heavy Plan, a Participant’s
Vesting Percentage shall be determined under Article I. A Participant’s Vesting
Percentage determined under either Article I or the schedule above shall never
be reduced and the election procedures of the AMENDMENTS SECTION of Article X
shall apply when changing to or from the schedule as though the automatic change
were the result of an amendment.

The part of the Participant’s Vested Account resulting from the minimum
contributions required pursuant to the MODIFICATION OF CONTRIBUTIONS SECTION of
this article (to the extent required to be nonforfeitable under Code
Section 416(b)) may not be forfeited under Code Section 411(a)(3)(B) or (D).

SECTION 11.04—MODIFICATION OF CONTRIBUTIONS.

During any Plan Year in which this Plan is a Top-heavy Plan, the Employer shall
make a minimum contribution as of the last day of the Plan Year for each Nonkey
Employee who is an Employee on the last day of the Plan Year and who was an
Active Participant at any time during the Plan Year. A Nonkey Employee is not
required to have a minimum number of Hours of Service or minimum amount of
Compensation in order to be entitled to this minimum. A Nonkey Employee who
fails to be an Active Participant merely because his Compensation is less than a
stated amount or merely because of a failure to make mandatory participant
contributions or, in the case of a cash or deferred arrangement, elective
contributions shall be treated as if he were an Active Participant. The minimum
is the lesser of (a) or (b) below:

 

  (a) 3 percent of such person’s Compensation for such Plan Year.

 

  (b)

The “highest percentage” of Compensation for such Plan Year at which the
Employer’s Contributions are made for or allocated to any Key Employee. The
highest percentage shall be determined by dividing the Employer Contributions
made for or allocated to each Key Employee during the Plan Year by the amount of
his Compensation for such Plan Year, and selecting the greatest quotient
(expressed as a percentage). To determine the highest percentage, all of the

 

RESTATEMENT DECEMBER 15, 2006   83   ARTICLE XI (5-19047)



--------------------------------------------------------------------------------

 

Employer’s defined contribution plans within the Aggregation Group shall be
treated as one plan. The minimum shall be the amount in (a) above if this Plan
and a defined benefit plan of the Employer are required to be included in the
Aggregation Group and this Plan enables the defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410.

For purposes of (a) and (b) above, Compensation shall be limited by Code
Section 401(a)(17).

If the Employer’s contributions and allocations otherwise required under the
defined contribution plan(s) are at least equal to the minimum above, no
additional contribution shall be required. If the Employer’s total contributions
and allocations are less than the minimum above, the Employer shall contribute
the difference for the Plan Year.

The minimum contribution applies to all of the Employer’s defined contribution
plans in the aggregate which are Top-heavy Plans. A minimum contribution under a
profit sharing plan shall be made without regard to whether or not the Employer
has profits.

If a person who is otherwise entitled to a minimum contribution above is also
covered under another defined contribution plan of the Employer’s which is a
Top-heavy Plan during that same Plan Year, any additional contribution required
to meet the minimum above shall be provided in this Plan.

If a person who is otherwise entitled to a minimum contribution above is also
covered under a defined benefit plan of the Employer’s that is a Top-heavy Plan
during that same Plan Year, the minimum benefits for him shall not be
duplicated. The defined benefit plan shall provide an annual benefit for him on,
or adjusted to, a straight life basis equal to the lesser of:

 

  (c) 2 percent of his average compensation multiplied by his years of service,
or

 

  (d) 20 percent of his average compensation.

Average compensation and years of service shall have the meaning set forth in
such defined benefit plan for this purpose.

For purposes of this section, any employer contribution made according to a
salary reduction or similar arrangement shall not apply in determining if the
minimum contribution requirement has been met, but shall apply in determining
the minimum contribution required. Matching contributions, as defined in Code
Section 401(m), shall be taken into account for purposes of satisfying the
minimum contribution requirements of Code Section 416(c)(2) and the Plan.
Matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Code
Section 401(m).

The requirements of this section shall be met without regard to any Social
Security contribution.

 

RESTATEMENT DECEMBER 15, 2006   84   ARTICLE XI (5-19047)



--------------------------------------------------------------------------------

By executing this Plan, the Primary Employer acknowledges having counseled to
the extent necessary with selected legal and tax advisors regarding the Plan’s
legal and tax implications.

Executed this 29th day of December, 2006.

 

E*TRADE FINANCIAL CORPORATION By:   /s/ John A. Coy   Vice President,
Compensation & Benefits   Title   Defined Contribution Plan CL2005

 

RESTATEMENT DECEMBER 15, 2006   85   PLAN EXECUTION (5-19047)     Subtype Cycle
110218



--------------------------------------------------------------------------------

AMENDMENT NO. 1

E*TRADE 401(K) PLAN

The Plan named above gives the Employer the right to amend it at any time.
According to that right, the Plan is amended effective January 1, 2007, as
follows:

By striking the 2nd paragraph of the ROLLOVER CONTRIBUTIONS SECTION of Article
III and substituting with the following:

A Rollover Contribution shall be allowed in cash and must be made according to
procedures set up by the Plan Administrator.

This amendment is made an integral part of the aforesaid Plan and is controlling
over the terms of said Plan with respect to the particular items addressed
expressly herein. All other provisions of the Plan remain unchanged and
controlling.

Unless otherwise stated on any page of this amendment, eligibility for benefits
and the amount of any benefits payable to or on behalf of an individual who is
an Inactive Participant on the effective date(s) stated above, shall be
determined according to the provisions of the aforesaid Plan as in effect on the
day before he became an Inactive Participant.

Signing this amendment, the Employer, as plan sponsor, has made the decision to
adopt this plan amendment. The Employer is acting in reliance on its own
discretion and on the legal and tax advice of its own advisors, and not that of
any member of the Principal Financial Group or any representative of a member
company of the Principal Financial Group.

Signed this 5th day of January, 2007.

 

E*TRADE FINANCIAL CORPORATION By  

/s/ Kimberly Young

Sr Manager, Benefits

Title

 

Amendment No. 1

  1  

(5-19047)